PCIJ_A_17_ChorzowFactory-Indemnities_DEU_POL_1928-09-13_JUD_01_ME_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1928.

Le 18 sep QUATORZIÈME SESSION (ORDINAIRE)

Rôle XIV: 1.

Présents :

MM. ANZILOTTI, Président,
HUBER, ancien Président,

Lord FINLAY, |

MM. Lover,
NYHOLM,
DE BUSTAMANTE, ; Juges,
ALTAMIRA,

- Opa,
PESSôA,
M. BEICHMANN, Juge suppléant,

MM. RABEL, | Juges nationaux
EHRLICH, \ 8 °

ARRÊT N° 33

AFFAIRE RELATIVE A L’USINE
DE CHORZOW

(DEMANDE EN INDEMNITE)
(FOND)

Entre le Gouvernement d’Allemagne, représenté par M. le
D' Erich Kaufmann, professeur 4 Berlin,

Demandeur,

et le Gouvernement de Pologne, représenté par M. le D* Thadée

Sobolewski, agent du Gouvernement polonais auprés du Tribunal
arbitral mixte polono-allemand, | |
Défendeur,
5 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

La Cour,

composée ainsi qu’il est dit ci-dessus, ,

après avoir entendu les Parties en leurs observations et
conclusions,

a rendu l'arrêt suivant :

Par Requête introductive d'instance, déposée au Greffe de la
Cour le 8 février 1927, en conformité de l’article 40 du Sta-
tut et de l’article 35 du Règlement, le Gouvernement du Reich
a introduit devant la Cour permanente de Justice internationale
une instance relative à la réparation qui serait due par le
Gouvernement polonais du chef du préjudice souffert par les
Sociétés anonymes Oberschlesische Stickstoffwerke A.-G. (ci-
après dénommée l’Oberschlesische) et Bayerische Stickstoff-
werke A.-G. (ci-après dénommée la Bayerische) à la suite de
l'attitude adoptée par ce Gouvernement, lors de la prise de
possession par lui de l’usine d’azote sise à Chorzéw, vis-à-vis
de ces Sociétés, attitude que la Cour avait déclarée, dans son
Arrêt n° 7 du 25 mai 1926, comme n'étant pas conforme aux
dispositions des articles 6 et suivants de la Convention relative
à la Haute-Silésie, conclue à Genève, le 15 mai 1922, entre
l'Allemagne et la Pologne (et désignée ci-après sous le nom
de Convention de Genève).

Au reçu, le 3 mars 1927, du Mémoire du Gouvernement alle-
mand en l'affaire, le Gouvernement polonais souleva, le
14 avril 1927, une exception préliminaire qui, contestant la
compétence de la Cour pour connaître de l'instance introduite
devant elle, concluait à ce qu’il plaise à la Cour, «sans entrer
dans le fond, se déclarer incompétente »,

Sur ce moyen, la Cour se prononça par son Arrêt n° 8 du
26 juillet 1927, par lequel elle décida de rejeter l'exception
préliminaire soulevée par le Gouvernement de Pologne et de |
retenir, pour statuer au fond, l'instance introduite le 8 février
1927 par le Gouvernement d'Allemagne.

Cet arrêt chargeait, en outre, le Président de fixer les délais
pour le dépôt des Contre-Mémoire, Réplique et Duplique sur
le fond. Ces délais, fixés d’abord aux 30 septembre, 15 novem-
bre et 30 décembre 1927, furent par la suite étendus, en vertu
6 ARRÊT. N° I3. — USINE DE CHORZOW (FOND)

de décisions successives, aux 30 novembre 1927, 20 février et
7 mai 1928 respectivement.

Les pièces de la procédure écrite furent dûment déposées au
Greffe dans les délais définitivement fixés, et firent l’objet des
communications prévues à l’article 43 du Statut.

Au cours des audiences tenues les 21, 22, 25, 27 et 29
juin 1928, la Cour a entendu, en leurs plaidoiries, réplique et
duplique, les agents des Parties, indiqués ci-dessus.

*
*% *

Les conclusions formulées dans la Requête du 8 février 1927
du Gouvernement. allemand étaient ainsi conçues :

« Plaise à la Cour,
Dire et juger,

1° que, en raison de son attitude vis-à-vis des Sociétés ano-
nymes Oberschlesische Stickstoffwerke et Bayerische Stickstoff-
werke, constatée par la Cour comme n'étant pas conforme
aux dispositions des articles 6 et suivants de la Convention
de Genève, le Gouvernement polonais est tenu à la réparation

du préjudice subi de ce chef par lesdites Sociétés à partir
. du 3 juillet 1922 jusqu’à la date de l'arrêt demandé ;

2° que le montant des indemnités à payer par le Gouverne-
ment polonais est de 59.400.000 Reichsmarks pour le
dommage causé à l’Oberschlesische Stickstoffwerke A.-G.
et de 16.775.200 Reichsmarks pour le dommage causé à la
Bayerische Stickstoffwerke A.-G. ;

3° en ce qui concerne le mode de paiement :
a) que le Gouvernement polonais devra payer, pendant le

délai d'un mois à dater de l'arrêt, les indemnités dues
à VOberschlesische Stickstoffwerke A.-G. pour la reprise
de son capital d’exploitation (matières premières, pro-
duits finis et demi-finis, matériel emmagasiné, etc.) :
et les indemnités dues à la Bayerische Stickstoffwerke
A.-G. pour la période d'exploitation du 3 juillet 1922
jusqu’à l'arrêt ;

b) que le Gouvernement polonais devra payer les sommes
restantes, au plus tard, le 15 avril 1928 ;
7 ARRÊT N° I3. — USINE DE CHORZOW (FOND)

c) que, à partir de l'arrêt, des intérêts à raison de 6%
Yan seront payés par le Gouvernement polonais ;

d) que les paiements visés sous 4) — c) seront effectués
sans aucune déduction au compte des deux Sociétés
près la Deutsche Bank à Berlin;

e) que, jusqu’au 30 juin 1931, aucune exportation de
chaux azotée et de nitrate d’ammoniaque n'aura lieu
en Allemagne, dans les États-Unis d'Amérique, en
France et en Italie. »

Ces conclusions ont, au cours de la procédure soit écrite,
soit orale, subi des modifications dont il sera rendu compte
ci-après. La Cour ne s’étant pas prévalue, dans la présente
espèce, du droit à elle conféré par l’article 48 du Statut, de
déterminer par voie d'ordonnance les «formes et délais dans
lesquels chaque Partie doit finalement conclure», elle admet,
aux fins de cette instance, la faculté pour les Parties de modi-
fier, conformément aux précédents établis, leurs conclusions pri-
mitives, non seulement dans les mémoire et contre-mémoire
(article 40 du Règlement), mais aussi tant dans les pièces
ultérieures de la procédure écrite que dans les. déclarations
qu’elles peuvent faire au cours des débats oraux (article 55 du
Règlement), sous réserve, seulement, que l’autre Partie soit tou-
jours en mesure de se prononcer sur les conclusions amendées.

La conclusion n° x de la Requête n’a pas été modifiée par
la suite,

En ce qui concerne, par contre, la conclusion n° 2, des modi-
fications importantes sont intervenues. Dans le Mémoire, cette
conclusion se trouve libellée de la maniére suivante :

«Dire et juger....

2) que le montant des indemnités à payer par le Gouverne-
ment polonais est de 75.920.000 Reichsmarks, plus la valeur
actuelle du capital d’exploitation (matières premières, pro-
duits finis et demi-finis, matières emmiagasinées, etc.), saisi
le 3 juillet 1922, pour le dommage causé à l’Oberschlesische
Stickstoffwerke A.-G., et de 20.179.000 Reichsmarks pour
le dommage causé à la Bayerische Stickstoffwerke A.-G.»

En comparant la conclusion 2) du Mémoire avec la conclu-
sion 2) de la Requête, il convient de tenir compte des faits
suivants résultant du Mémoire, savoir :
8 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

a) que le montant de 59.400.000 indiqué dans la Requête
comme le dommage de l’Oberschlesische est calculé au 3 juil-
let 1922;

db) que ce montant comprend la somme d’un million pour
matières premières, produits finis et demi-finis, matières
emmagasinées, etc. ;

c) que la somme de 75.920.000 indiquée dans le Mémoire à

_ titre de dommage pour l’Oberschlesische se décompose en
58.400.000 de dommages au 3 juillet 1922, et 17.520.000
d'intérêts à 6% sur 58.400.000 pour la période 3 juillet
1922 — 2 juillet 1927;

d) que cette somme ne comprend pas de montant pour le
«capital d'exploitation», une indemnité pour ce capital
«valeur actuelle » étant dans le Mémoire demandée en termes
généraux ; |

e) que la somme de 16.775.200 indiquée dans la Requête
comme montant du dommage de la Bayerische est calculée
au 3 juillet 1922; et

f) que la somme de 20.179.000 indiquée dans le Mémoire pour
le dommage de la Bayerische est calculée au 2 (ou 3)
juillet 1927 à un taux d’intérét de 6%; le montant pour
la Bayerische fourni dans la Requête serait entaché d’une
erreur de calcul.

En dernier lieu, la conclusion 2) de la Requête a été modi-
fiée dans la réplique orale de l’agent du Gouvernement alle-
mand, savoir, en ce qui concerne l'indemnité réclamée pour

A

le dommage causé à l’Oberschlesische. Ladite conclusion se

A

trouve, en effet, dans les conclusions lues par l'agent à l'issue
de sa réplique orale, libellée comme suit :

«Dire et juger que le montant des indemnités à payer au
Gouvernement allemand est de 58.400.000 Reichsmarks, plus
1.656.000 Reichsmarks, plus les intérêts à 6 % de cette somme
à partir du 3 juillet 1922 jusqu'à la date de l'arrêt (pour le’
dommage causé à l’Oberschlesische Stickstoffwerke A.-G.) ;

que le montant des indémnités à payer au Gouvernement
allemand est de 20.179.000 Reichsmarks pour le dommage
causé à la Bayerische Stickstoffwerke A.-G. »

Il s’ensuit que, pour l’Oberschlesische; le Gouvernement alle-

x

mand a) revient à la somme de 58.400.000 au 3 juillet 1922;
9 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

x

b) fixe à 1.656.000 la valeur du capital d’exploitation à cette
date ; c) demande sur ces deux sommes les intérêts à 6 % jus-
qu’à la date de l’arrêt, en renoncant au calcul forfaitaire avancé
dans le Mémoire.

En ce qui concerne la conclusion 3) de la Requête du Gou-
vernement allemand, il y a à noter, dans la suite de la pro-
cédure, des modifications tant de forme que de fond.

Pour ce qui est de la forme, l'alinéa e) de la conclusion 3
de la Requéte constitue, dans le Mémoire, a elle seule une
nouvelle conclusion 3, tandis que la substance des alinéas a) —
d) de la conclusion 3 de la Requête a été versée dans une
nouvelle conclusion 4 a) — d) du Mémoire. Dans ces condi-
tions, il est préférable de retracer les modifications survenues à
chacun des alinéas de la conclusion 3 primitive.

L'’alinéa 34) est ainsi libellé dans le Mémoire (où il porte
le n° 44):

«Dire et juger, en ce qui concerne le mode de paiement,
que le Gouvernement polonais devra payer, pendant le délai
d’un mois à dater de l'arrêt, les indemnités dues à l’Oberschle-
sische Stickstoffwerke A.-G., pour la reprise de son capital
d'exploitation et les indemnités dues à la Bayerische Stick-
stoffwerke A.-G., pour la période d'exploitation du 3 juillet
1922 jusqu'à l'arrêt. »

a

Par rapport à la Requête, cet alinéa n'a, par conséquent,
subi qu’une modification de pure forme (suppression d’une paren-
thèse explicative) ; elle n’a plus été amendée par la suite.

L’alinéa 36) est libellé de la manière suivante dans le
Mémoire (où il porte le n° 40):

«Dire et juger que le Gouvernement polonais devra payer
les sommes restantes, au plus tard le 15 avril 1928 ;

subsidiairement que, pour autant que le paiement serait
effectué par tranches, le. Gouvernement polonais délivre,
pendant le délai d’un mois à dater de l'arrêt, des lettres de
change aux montants des tranches, y compris les intérêts,
à payer aux dates d'échéance respectives à 1’Oberschlesische
Stickstoffwerke A.-G. et à la Bayerische Stickstoffwerke A.-G.»
10 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

Ainsi, à la conclusion principale primitive. a été ajoutée une
conclusion subsidiaire visant l'éventualité d’un paiement par
tranches. |

Le même alinéa est formulé comme suit dans la Réplique
orale :

«Dire et juger que le Gouvernement polonais doit payer les
sommes restantes au plus tard dans un délai de quinze jours
à dater du commencement de l’année budgétaire qui suit
l’arrêt ; subsidiairement, que, pour autant que le paiement
serait effectué par tranches, le Gouvernement polonais délivre,
pendant le délai d'un mois à dater de l'arrêt, des lettres de
change aux montants des tranches, y compris les intéréts a
payer aux dates d’échéance respectives à l’Oberschlesische Stick-
stoffwerke ~A.-G. et à la Bayerische Stickstoffwerke A.-G. »

La modification par rapport a la version précédente consiste
en la substitution à la date du 15 avril 1928, déjà écoulée,
d'un délai calculé en rapport avec l’ouverture de l’année bud-
gétaire polonaise.

L’alinéa 3 c) des conclusions de la Requête (4c) du Mémoire)
n’a pas subi de changements par la suite.

Par contre, l'alinéa 34) de la Requête figure dans le
Mémoire sous la forme suivante (n° 44) du Mémoire) :

« Dire et juger que le Gouvernement polonais n’est pas auto-
risé à compenser contre la créance susdite du Gouvernement
allemand d’être indemnisé sa créance résultant des assurances
sociales en Haute-Silésie; qu'il ne peut se prévaloir d'aucune
autre compensation contre ladite créance d’indemnité; et que
les paiements visés sous 4) — c) seront effectués sans aucune
déduction au compte des deux Sociétés près la Deutsche Bank
à Berlin. » :

La conclusion primitive se trouve dans le dernier membre
de phrase de cette formule, dont la partie principale demande
maintenant une déclaration excluant toute possibilité de com-
pensation extra-judiciaire. |

La formule du Mémoire a été maintenue tant dans la Réplique
écrite que dans la réplique orale, sauf addition d’une nouvelle

conclusion subsidiaire, relative à la question de l'interdiction
d’une compensation extra-judiciaire, et ainsi conçue :
II . ARRÊT N° 13. — USINE DE CHORZOW (FOND)

«Dire et juger, subsidiairement, qu’une compensation n'est
autorisée que lorsque le Gouvernement polonais invoque à
cette fin une créance reconnue par le Gouvernement allemand
ou constatée par un arrêt rendu entre les deux Gouverne-
ments. »

Venant, enfin, à l'alinéa 3e) des conclusions de la Requête,
il y a lieu de constater que ce dernier se retrouve sans aucun
changement dans la conclusion 3 du Mémoire. Par contre, la
Réplique écrite, tout en reproduisant également la formule de
la Requête, y ajoute la conclusion subsidiaire suivante : |

« Juger et décider que le Gouvernement polonais est obligé
de cesser l'exploitation de l'usine, respectivement des instal-
lations chimiques pour transformer l'azote de chaux en nitrate
d’ammoniaque, etc. »

Ainsi complétée, la conclusion dont il s’agit figure également
dans la réplique orale, savoir dans la forme suivante:

« subsidiairement, pour le cas où la Cour n’adopterait pas
les points de vue développés aux paragraphes 55 et 57 de la
Réplique, dire et juger que le Gouvernement polonais est obligé
de cesser l’exploitation de l’usine, respectivement des installations
chimiques pour produire le nitrate d’ammoniaque, etc. »

x * + .

A Voccasion de certaines conclusions présentées par le Gou-

vernement polonais et relatives à l’indemnisation de 1’Ober-
schlesische, le Gouvernement allemand a non seulement
demandé à la Cour de les rejeter, mais a encore formulé deux
autres conclusions, savoir :

«Dire et juger |

1° que le Gouvernement polonais n’est pas autorisé à refu-
ser le paiement au Gouvernement allemand des indemnités
en raison d'arguments tirés de l’article 256 et en raison d’égards
vis-à-vis de la Commission des Réparations et d’autres tierces
personnes ;

2° que l'obligation du Gouvernement. polonais de payer
l'indemnité allouée par la Cour n’est nullement écartée par un
jugement rendu ou à rendre par un tribunal interne polonais
dans un procès ayant pour objet la question de la propriété
de l'usine sise à Chorzôw.» |
I2 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

Ces conclusions, formulées soit dans la Réplique écrite soit
dans la première plaidoirie de l’agent allemand, ont été mainte-
nues sans changement dans la réplique orale.

Abstraction faite de ces deux demandes complémentaires, les
conclusions finales du Gouvernement allemand sont donc les -
suivantes :

«I) que, en raison de son attitude vis-à-vis des Sociétés
anonymies Oberschlesische Stickstoffwerke et Bayerische Stick-
stoffwerke constatée par la Cour comme n’étant pas conforme
aux dispositions des articles 6 et suivants de la Convention
de Genève, le Gouvernement polonais est tenu à la réparation

du préjudice subi de ce chef par lesdites Sociétés à partir
du 3 juillet 1922 jusqu’à la date de l'arrêt demandé ;

2) a) que le montant des indemnités à payer au Gouverne-
ment allemand est de 58.400.000 Reichsmarks, plus 1.656.000
Reichsmarks, plus les intérêts à 6% de cette somme à partir
du 3 juillet 1922 jusqu’à la date de l’arrêt (pour le dommage
causé à l’Oberschlesische Stickstoffwerke A.-G.) ;

6) que le montant des indemnités à payer au Gouvernement
allemand est de 20.179.000 Reichsmarks pour le dommage
causé & la Bayerische Stickstoffwerke A.-G. ;

3) que, jusqu'au 30 juin 1931, aucune exportation de chaux
azotée et de nitrate d’amimioniaque n'aura lieu en Allemagne,
dans les Etats-Unis d'Amérique, en France et en Italie;

subsidiairement, que le Gouvernement polonais est obligé de
cesser l'exploitation de l'usine, respectivement des installa-
tions chimiques pour produire le nitrate d’ammoniaque, etc. ;

4) a) que le Gouvernement polonais devra payer, pendant
le délai d'un mois à dater de l'arrêt, les indemnités dues à
l’Oberschlesische Stickstoffwerke A.-G. pour la reprise de son
capital d'exploitation, et les indemnités dues à la Bayerische
Stickstoffwerke A.-G. pour la période d'exploitation du 3 juillet
1922 jusqu’à l'arrêt ;

b) que le Gouvernement polonais doit payer les sommes.
restantes au plus tard pendant un délai de quinze jours à
dater du commencement de l’année budgétaire qui suit l'arrêt ;
subsidiairement, que, pour autant que le paiement serait effec-
tué par tranches, le Gouvernement polonais délivre, pendant
le délai d'un mois à dater de l'arrêt, des lettres de change
aux montants des tranches, y compris les intérêts à payer.
aux dates d'échéance respectives à l’Oberschlesische Stickstoff-
werke A.-G. et à la Bayerische Stickstoffwerke A.-G. ;

¢) que, à partir de Varrét, des intérêts à raison de 6 % Van
seront payés par le Gouvernement polonais;
13 ARRÊT N° I3. — USINE DE CHORZOW (FOND)

d) que le Gouvernement polonais n’est pas autorisé à com-
penser contre la créance susdite du Gouvernement allemand
d'être indeminisé sa créance résultant des assurances sociales
en Haute-Silésie; qu'il ne peut se prévaloir d’aucune autre
compensation contre ladite créance d’indemnité; et que les
. paiements visés sous a) à c) seront effectués sans aucune
déduction au compte des deux Sociétés près la Deutsche Bank
à Berlin ;

subsidiairement, qu’une compensation n'est autorisée que
lorsque le Gouvernement polonais invoque à cette fin une
créance reconnue par le Gouvernement allemand ou constatée
par un arrêt rendu entre les deux Gouvernements. » :

Le Gouvernement polonais n’a pas soulevé d’objection en la
_forme contre les modifications apportées successivement aux
conclusions primitives du Gouvernément allemand.

%
* *

Les conclusions que le Gouvernement polonais a formulées
en réponse a celles qui se trouvent exprimées dans la Requéte
et dans le Mémoire allemand sont libellées de la maniére sui-
vante dans le Contre-Mémoire :

«Plaise à la Cour:
A. Pour ce qui concerne 1’Oberschlesische :
1) débouter le Gouvernement requérant de sa demande;

2) subsidiairement, surseoir provisoirement sur la demande en
indemnité ;

3) très subsidiairement, pour le cas où la Cour serait amenée

‘à allouer une indemnité quelconque, dire et juger que celle-
ci ne sera payable que: a) après le retrait préalable par
ladite Société de sa requête pendante au Tribunal arbitral
mixte germano-polonais relative à l'usine de Chorzôw et
après sa renonciation en bonne et due forme à toute préten-
tion contre le Gouvernement polonais, du chef de la prise
en possession et de l'exploitation de l'usine de Chorzéw ;
b) lorsque le procès civil intenté contre ladite Société par
le Gouvernement polonais et ayant pour objet la validité
de l'inscription de son titre de propriété au registre foncier
sera définitivement jugé en faveur de la Société Oberschle-
sische.

4) En tout cas, dire et juger que le Gouvernement allemand
doit, en premier :lieu, livrer au Gouvernement polonais la
totalité des actions de la Société anonyme Oberschlesische
14 ARRÊT N° I3. — USINE DE CHORZOW (FOND)

Stickstoffwerke, de la valeur nominale de ïrro.000.000 de
marks dont il dispose en vertu du contrat du 24 décembre

1910.
B. Pour ce qui concerne la Bayerische :

1) a) débouter le Gouvernemient requérant de sa demande en
indemnité pour le passé, pour autant qu’elle dépasse
la somme de 1.000.000 de Reichsmarks ; :

6) allouer pro futuro une rente annuelle de 250.000 Reichs-
marks payable à partir du ze janvier 1928 jusqu'au
3I mags IQ4I;

c) dire et juger que ces indemnités ne seront payables
qu’apres le retrait préalable par ladite Société de sa
requéte pendante au Tribunal arbitral mixte germano-
polonais relative a l'usine de Chorzéw, et après sa
renonciation, en bonne et due forme, à toute prétention
contre le Gouvernement polonais du chef de la prise en
possession et de l'exploitation de l'usine de Chorzéw ;

2) débouter le Gouvernement requérant de sa conclusion n° 3,

tendant à ce qu'il soit dit et jugé que, jusqu’au 30 juin

1931, aucune exportation. de chaux azotée et de nitrate

d’ammioniaque n'aura lieu en Allemagne, dans les États-

Unis d'Amérique, en France et en Italie.

C. Pour ce qui concerne l’Oberschiesische et la Bayerische
en commun :

rejeter la conclusion n° 4 tendant à ce qu'il soit dit et jugé
que le Gouvernement polonais n’est pas autorisé à compenser,
contre la créance susdite du Gouvernement allemand d’être
indemnisé, sa créance résultant des assurances sociales en
Haute-Silésie ; qu’il ne peut se prévaloir d’aucune autre com-
pensation contre ladite créance d’indemnité, et que les paie-
ments visés sous 44) — c) seront effectués sans aucune déduc-
tion au compte des deux Sociétés près la Deutsche Bank
à Berlin. »

Ces conclusions n’ont, par la suite, subi d’autres modifica-
tions que le retrait, opéré au moyen d’une déclaration insérée
dans la Duplique écrite, de la conclusion A, 3 8).

Le Gouvernement allemand ayant contesté le droit pour le
Gouvernement polonais de retirer cette conclusion, à laquelle le
Gouvernement allemand avait opposé une demande de dé-
bouté, dans le stade de la procédure où ce retrait avait eu
lieu, le Gouvernement polonais a déclaré maintenir le retrait.

Pour les motifs développés ci-dessus, la Cour estime qu'il
n’y a rien qui puisse empêcher le Gouvernement polonais de

k
15 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

modifier, quant à lui, ses conclusions primitives, d'autant
moins que cette modification s’est produite encore au cours
de la phase écrite de la procédure et a pris la forme d’un
abandon d’une partie des conclusions. De Vavis de la Cour, la
seconde des «demandes complémentaires » du Gouvernement
allemand, mentionnée ci-dessus, se dirigeait sans doute contre
la conclusion polonaise qui a été abandonnée.

*

La Cour considére, par conséquent, qu’elle se trouve en pré-
sence de conclusions finales polonaises ainsi libellées :

« Plaise à la Cour:
A. pour ce qui concerne l’Oberschlesische :
1) débouter le Gouvernement requérant de sa demande ;

2) subsidiairement, surseoir provisoirement sur la demande en
indemnité ; ;

3) très subsidiairement, pour le cas où la Cour serait amenée
a allouer une indemnité quelconque, dire et juger que celle-ci
ne sera payable qu'après le retrait préalable par ladite
Société de sa requête pendante au Tribunal arbitral mixte
germano-polonais relative à l’usine de Chorzdw et après
sa renonciation en bonne et due forme à toute prétention
contre le Gouvernement polonais, du chef de la prise en
possession et de l'exploitation de l'usine de Chorzéw.

4) En tout cas, dire et juger que le Gouvernement allemand
‘doit, en premier lieu, livrer au Gouvernement polonais
la totalité des actions de la Société anonyme Oberschlesische
Stickstoffwerke, de la valeur nominale de 110.000.000 de
marks, dont il dispose en vertu du contrat du 24 décembre

1010.
B. Pour ce qui concerne la Bayerische:

1) a) débouter le Gouvernement requérant de sa demiande en
indemnité pour le passé, pour autant qu’elle dépasse la
somme de r.000.000 de Reichsmarks ;

b) allouer pro futuro une rente annuelle de 250.000 Reichs-

marks payable à partir du rer. janvier 1928 jusqu'au
3I Mars IO4I;

c) dire et juger que ces indemnités ne seront payables
qu’aprés le retrait préalable par ladite Société de sa
requéte pendante au Tribunal arbitral mixte germano-
16 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

polonais relative 4 l’usine de Chorzéw, et après sa renon-
ciation, en bonne et due forme, à toute prétention contre
le Gouvernement polonais du chef de la prise en posses-
sion et de l’exploitation de l'usine de Chorzéw ;

2) débouter le Gouvernement requérant de sa conclusion n° 3
tendant à ce qu'il soit dit et jugé que, jusqu’au 30 juin
1931, aucune exportation de chaux azotée et de nitrate
d’ammoniaque n’aura lieu en Allemagne, dans les États-
Unis d'Amérique, en France et en Italie.

C. Pour ce qui concerne l’Oberschlesische et la Bayerische
en commun :

rejeter la conclusion n° 4 tendant à ce qu’il soit dit et jugé
que le Gouvernement polonais n’est pas autorisé à compenser
contre la créance susdite du Gouvernement allemand d’être
indemnisé, sa créance résultant des assurances sociales en
Haute-Silésie ; qu'il ne peut se prévaloir d’aucune autre com-
pensation contre ladite créance d’indemnité, et que les paie-
ments visés sous 4 4) — c) seront effectués sans aucune, déduc-
tion au compte des deux Sociétés près la Deutsche Bank à
Berlin. »

. D'une comparaison entre les conclusions finales allemandes
et polonaises qui ont été ainsi établies, il ressort :

I. — A) en ce qui concerne la conclusion allemande n° 1:
qu'il y a désaccord entre les Parties, sauf pour ce
qui est de la réparation du dommage subi par la
Bayerische ;

B) en ce qui concerne la conclusion allemande n° 2a:
que le Gouvernement polonais demande que le Gou-
vernement allemand soit débouté ; et, subsidiairement,
qu’il soit sursis provisoirement à la demande en
indemnité; c’est sans doute contre la demande subsi-
diaire opposée ainsi par le Gouvernement polonais à
la conclusion n° 2a du Gouvernement allemand que
se dirige la première des «demandes complémentaires »
de ce Gouvernement, mentionnées plus haut ;

C) en ce qui concerne la conclusion allemande n° 26:
que le Gouvernement polonais demande que le Gou-
vernement allemand en soit débouté, sauf pour ce
17 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

qui est de l'allocation, pour le passé, d’une somme ne
dépassant pas 1.000.000 de Reichsmarks et, pour
l'avenir, d’une rente annuelle de 250.000 Reichsmarks
payable du xr janvier 1928 au 31 mars 1941;

D) en ce qui concerne la conclusion allemande n° 3: que
le Gouvernement polonais demande que le Gouverne-
ment allémand soit débouté de la conclusion princi-
pale, mais ne se prononce pas en forme de, conclusion
sur la conclusion subsidiaive inscrite sous ce numéro ;

E) en ce qui concerne les conclusions allemandes n° 4 4)
— c): que le Gouvernement polonais ne se prononce
pas spécifiquement sur ces conclusions, sauf en formu-
lant sa conclusion A 3, relative au sursis de paie-
ment ;

F) en ce qui concerne la conclusion allemande n° 4 d) : que
le Gouvernement polonais conclut au rejet de la
conclusion principale portant ce numéro, mais ne se
prononce pas en forme de conclusion sur la conclu-
sion subsidiaire allemande.

II. — En ce qui concerne les conclusions polonaises : que la
conclusion À 4, dépassant le cadre des conclusions
allemandes, a provoqué de la part du Gouvernement
allemand une demande en rejet, formulée au cours de
la phase orale de la procédure.

*%
*% *

C’est donc exclusivement sur les points de divergence ainsi
constatés qu’il appartient à la Cour de statuer dans Varrét
qu’elle va rendre. Il est vrai que les Parties ont formulé, au
cours de la procédure tant écrite qu’orale, encore d’autres
demandes. Pour autant, cependant, que ces demandes ne
constituent pas des développements des conclusions primitives,
ou des demandes subsidiaires à ces conclusions, la Cour ne
saurait les regarder autrement que, suivant l'expression de
l’agent du Gouvernement allemand, comme des « motivations à
titre subsidiaire », ou bien comme de simples suggestions quant
A la procédure à suivre ; cela est certainement le cas en ce qui
-concerne les nombreuses demandes tendant à obtenir la consul-
18 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

tation d’experts ou l'audition de témoins. Sur toutes ces deman-
des, la Cour n’a pas besoin de statuer ; elle peut donc se bor-
ner à en tenir compte, dans la mesure où cela convient, au
cours de la discussion, aux fins de l'exposé des motifs de

Varrét des arguments avancés par les Parties à l'appui de
leurs conclusions.

x

Les Parties ont soumis & la Cour de nombreux documents,
soit comme annexes aux pièces de la procédure écrite, soit au
cours des débats oraux, soit, enfin, à la suite de demandes
formulées ou de questions posées par la Cour. (Annexe.)

 

POINT DE FAIT.

Les faits qui se trouvent à la base de la présente affaire ont
déjà été succinctement exposés ou rappelés dans les Arrêts
n® 6,.7, 8 et 1x rendus par la Cour les 25 août 1925, 25 mai
1926, 26 juillet 1927, et 16 décembre 1927.

Le présent arrêt, cependant, doit s’occuper de l'affaire dite
de l’usine de Chorzôw à un point de vue où la Cour n’a pas
eu à se placer antérieurement, savoir, à celui de la nature —
et, le cas échéant, du montant aïnsi que des modalités de
paiement — de la réparation due éventuellement par la
Pologne pour avoir, ainsi que l’a constaté la Cour par son
Arrêt n° 7, adopté une attitude qui n’était pas conforme à la
Convention de Genève du 15 mai 1922. Il y a donc lieu,
avant d'aborder le point de droit soulevé par la Requête
allemande du 8 février 1927, de retracer brièvement les faits
pertinents à ce point de vue particulier.

Le 5 mars 1915 avait été conclu entre le chancelier de l’Em-
pire allemand, pour le Reich et la Bayerische, un contrat aux
termes duquel la Société s’engageait à «installer pour le Reich
et à commencer immédiatement à construire», entre autres,
une usine d’azote de chaux à Chorzéw en Haute-Silésie. Les

terrains nécessaires seraient acquis pour le compte du Reich
19 ARRÊT N° 13. —- USINE DE CHORZOW (FOND)

x

et inscrits à son nom dans le livre foncier. Les installations
mécaniques devaient être établies conformément aux brevets et
licences ainsi qu'aux expériences de la Société, qui s’enga-
geait à diriger, jusqu’au 31 mars 1941, l'exploitation de l’usine,
en utilisant l’ensemble des brevets, licences, expériences et
innovations, améliorations et perfectionnements, ainsi que tous
contrats de fournitures et de livraisons qui lui revenaient. Dans
ce but, une section spéciale de la Société devait étre établie ;
elle serait soumise, dans une certaine mesure, au contrôle du
Reich, qui avait le droit de participer, pour chaque arinée
financière, à l’excédent résultant de l’exploitation. Le Reich
avait le droit de résilier au 31 mars de chaque année à partir
du 3r mars 1926, après préavis de quinze mois, la direction de
l’usine par la Société. Cette résiliation pouvait avoir lieu déjà
à partir du 31 mars 1921, toujours après préavis de quinze
mois, si la participation du Reich à l’excédent n’atteignait pas
un niveau déterminé.

Ce contrat fut plus tard complété par une série de sept
contrats additionnels, dont, cependant, seuls les deuxième et
septième, conclus les 16 novenibre 1916 et 22 novembre 1918
respectivement, ont trait à l'usine de Chorzéw. Le 14 mai 1919,
la Bayerische intenta un procès contre le Reich, demandant
que celui-ci fût tenu à dédommager la Société pour le préju-
dice qu’elle aurait souffert à la suite de certains manquements
allégués à l'exécution du contrat du 5 mars 1915 et des
contrats additionnels. Cette affaire, toutefois, fut liquidée : à
Vamiable par une transaction conclue le 24 octobre 1919 entre
le Reich et la Bayerische, transaction qui, remplaçant le cin-
quiéme contrat additionnel, n’avait pas trait à l'usine de
Chorzéw.

Le 24 décembre 1919 furent passés à Berlin divers actes juri-
diques notariés ayant pour but la création d'une nouvelle
Société, l’Oberschlesische, au capital social de 250.000 marks,
augmenté plus tard à 110.000.000 de marks, et la vente par le
Reich à cette Société de l’usine de Chorzéw, c’est-à-dire de
l’ensemble des terrains, bâtiments et installations y appartenant,
avec tous accessoires, réserves, matières premières et matériaux
d'exploitation, ainsi que les stocks. La direction et l’exploita-
20 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

tion de l'usine devaient rester entre les mains de la Bayeri-
sche, qui utiliserait dans ce but ses brevets, licences, expérien-
ces et contrats. Ces rapports entre les deux Sociétés furent
confirmés au moyen de lettres échangées entre elles, datées des
24 et 28 décembre 1919. L’Oberschlesische fut dûment inscrite,
le 29 janvier 1920, à l’Arisgericht de Kônigshütte, dans le
livre foncier de Chorzéw, comme propriétaire des biens-fonds
qui constituaient l'usine d’azote de Chorzéw. Le siège social
de l’Oberschlesische qui, aux termes de l’acte de fondation, était
établi à Chorzéw, fut, dans la suite, par acte du 14 janvier

1920, transféré à Berlin.

Dans le contrat du 24 décembre 1919 entre le Reich et
l’Oberschlesische nouvellement créée, intervint également une
deuxième Société, à responsabilité limitée, créée le même jour,
et appelée Stickstoff Treuhand Gesellschaft m. b. H. (ci-après
dénommée la «Treuhand»), Société dont le capital social
était de 300.000 marks, augmenté plus tard a 1.000.000 de
marks, Aux termes du contrat, l’ensemble de l’usine pour la
production de l’azote à chaux avec installations accessoires,
sise à Chorzéw, fut cédé par le Reich a l’Oberschlesische au
prix de 1I10.000.000 de marks environ, prix calculé sur cer-
taines données indiquées dans le contrat même, — la Treu-
hand reprenant aux lieu et place de l’Oberschlesische, comme
débiteur unique et indépendant, toutes les obligations que le
contrat imposait à cette Société à l’égard du Reich et obtenant,
comme contre-prestation sans payement, des actions de l’Ober-
schlesische de Ja valeur nominale de 109.750.000 marks. Plus
tard, la Treuhand a acquis également les actions restantes de
l'Oberschlesische et est ainsi devenue l'actionnaire unique de
cette Société. En garantie des créances appartenant au Reich
en vertu du contrat, la Treuhand s’engageait à procurer au
Reich le droit de gage sur toutes les actions de l’Oberschlesi-
sche. La. Treuhand amortirait le prix d’achat exclusivement en
versant au Reich des dividendes sur les actions de l’Oberschle-
sische. Néanmoins, la Treuhand était autorisée à payer, à tout
moment, en tout ou en partie, le prix d'achat, ce qui aurait
pour effet de libérer du gage les actions dont le capital nominal
correspondrait au versement ainsi effectué. Le Reich était auto-
21 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

risé à exercer lui-même tous les droits découlant de la posses-
sion des actions et en particulier le droit de vote à l’assemblée
générale, mais se déclarait d'accord pour maintenir la direc-
tion de l'exploitation de l’Oberschlesische entre les mains de
la Bayerische. Une aliénation des actions engagées ne serait
autorisée, même après l'expiration du droit de gage, qu'avec
l’assentiment du Reich. En garantie de l'exécution de cette
obligation, le Reich conserverait, même après cette expiration,
la possession des actions et l'exercice de tous les droits décou-
lant de cette possession. Le prix réalisé lors d’une vente éven-
tuelle des actions servirait en premier lieu à amortir le solde
de la créance du Reich. De tout excédent, le Reich toucherait,
le cas échéant, soit les 85 % — si la vente était faite par
la Treuhand —, soit les go % — si elle était faite par le
Reich ; dans les deux cas, le solde seulement reviendrait à la
Treuhand, qui, cependant, dans la seconde éventualité, obtenait
le droit d'acquérir les ‘actions au prix auquel le Reich
désirait les réaliser. |

Le 15 mai 1922 fut signée à Genève entre l'Allemagne et
la Pologne la Convention relative à la Haute-Silésie.

. Après la signature de cette Convention, mais avant la
cession effective de la Haute-Silésie polonaise à la Pologne, -
la Treuhand offrit, par lettre du 26 mai 1922, à une société
suisse, la Compagnie d’azote et de fertilisants S. A. à Genève,
une option jusqu’à la fin de l’année pour l'achat, au prix de
cinq millions de francs suisses à verser au plus tard le 2 jan-
vier 1923, de la moitié (55 millions de marks) des actions de
l’Oberschlesische, moyennant quoi la société genevoise obtien-
drait, entre autres, le droit de participer aux négociations avec
le Gouvernement polonais. Cette offre n’aboutit pas.

Le 1% juillet 1922, le Tribunal polonais de Huta Krolewska,
qui avait succédé à l’Amésgericht de Kônigshütte, rendit une
décision suivant laquelle l'enregistrement près ce Tribunal de
l’Oberschlesische comme propriétaire de l’usine en question,
déclaré nul, devait être rayé, la situation antérieure rétablie,
et le droit de propriété sur les biens-fonds dont il s’agit enre-

gistré au profit du Fisc de l’État polonais. Cette décision, qui
22 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

invoquait l’article 256 du Traité de Versailles, ainsi que les lois
polonaises des 14 juillet 1920 et 16 juin 1922, fut mise à exé-
cution le même jour. :

Le 3 juillet suivant, M. Ignacy Moscicki, nommé fondé de
pouvoirs général de l’usine de Chorzéw, par un décret ministériel
polonais du 24 juin 1922, prit possession de l'usine et en
assuma l'administration, conformément aux termes du décret ;
le Gouvernement allemand a allégué, et le Gouvernement polo-
nais n’a pas contesté, que ledit fondé de pouvoirs, en entre-
prenant la gestion de. l'exploitation de l'usine, se mit en
même temps en possession des biens meubles et des brevets,
licences, etc.

Après avoir saisi l'usine, le Gouvernement polonais l’inscrivit
sur la liste des biens à lui transférés en vertu de l’article 256
du Traité de Versailles, liste qu’il a dûment notifiée à la Com-
mission des Réparations. Le Gouvernement polonais allègue
qu'à la suite de l’Arrêt n° 7 de la Cour, le Gouvernement
allemand a demandé la radiation de l'usine de la liste en
question ; il n’a cependant pas été informé que cette radiation
ait été effectuée.

Entre temps, l’Oberschlesische avait introduit, le 15 novembre
1922, devant le Tribunal arbitral mixte germano-polonais à
. Paris, une requête concluant à faire condamner le Gouverne-
ment polonais notamment à la restitution de l'usine. Cette
requête, signifiée au Gouvernement défendeur le 17 janvier
‘1923, fut retirée par l’Oberschlesische en juin 1928, avant que

le Tribunal eût eu l’occasion de statuer.

L’Oberschlesische intenta une action parallèle concernant les
biens meubles qui se trouvaient 4 Chorzéw lors de la prise de
Vusine, en ouvrant, le 24 novembre 1922, une procédure contre
le Fisc polonais devant le Tribunal civil de Katowice, procé-
dure dont le but était d’obtenir soit la restitution à l’Ober-
schlesische ou à la Bayerische de ces biens, soit le rembour-
sement de leur valeur ; ce procès n’aboutit cependant à aucune
décision quant au fond.

En ce qui la concerne, la Bayerische a, elle aussi, intenté, le
25 mars 1925, devant le Tribunal arbitral mixte germano-polo-
23 ARRÊT N° I3. — USINE DE CHORZOW (FOND)

nais, une action contre le Fisc polonais, en vue d'obtenir une
indemnité annuelle jusqu’à la restitution de l'usine à l'Ober-
schlesische et de se faire restituer la possession et la direction
de l’usine. La requête introduisant cette instance fut signifiée au
Gouvernement défendeur le 16 décembre 1925; mais l'affaire
fut retirée en juin 1928, en même temps que l'instance intro-
duite par l’Oberschlesische, et dans les mêmes conditions.

L’Arrét n° 7 de la Cour fut rendu le 25 mai 1926. Cet arrêt
fut la source d'événements qui se développérent dans deux
directions différentes.

D'une part, en effet, sur l'initiative du Gouvernement alle-
mand, il vint à former le point de départ pour des négocia-
tions directes entre les deux Gouvernements intéressés. De ces
négociations il y a lieu de retenir ici uniquement que, le
14 janvier 1927, le Gouvernement allemand avait reconnu que
l'usine ne pouvait plus être restituée en nature, et que, par
conséquent, la réparation due devait en principe prendre la.
forme du versement d’une indemnité, déclaration d’ailleurs
formellement répétée dans le Mémoire. Les négociations, par
ailleurs, n’aboutirent pas, à cause notamment du fait que, de
l'avis du Gouvernement polonais, la “nécessité d’une compensa-
tion entre l'indemnité à allouer à l'Allemagne et différents
montants dont la Pologne serait créanciére de l’Allemagne, s’im-
poserait. Leur insuccès eut pour résultat la présente instance.

D'autre part, l’Arrêt n° 7 de la Cour provoqua de la part du
Gouvernement polonais une requête adressée au Tribunal polo-
nais de Katowice contre l’Oberschlesische et demandant qu’il
fût déclaré que celle-ci n’était pas devenue propriétaire des
biens-fonds de Chorzéw; que l'inscription au registre foncier
opérée en sa faveur le 29 janvier 1922 était dépourvue de
validité ; et que — indépendamment des lois du 14 juillet 1920
et 16 juin 1922 — la propriété des biens-fonds en question
revenait au Fisc de l’État polonais. L'arrêt du Tribunal sur
cette requête — arrêt qui, rendu par contumace, fut publié le
12 novembre 1927 et entra en force de chose jugée le 2 jan-
vier 1928.— fit droit à toutes les conclusions du demandeur.
24 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

Entre temps, la Cour avait été saisie, le 18 octobre 1927,
d'une nouvelle requête, émanant du Gouvernement allemand
qui, se fondant sur les dispositions de l’article 60 du Statut
et l’article 66 du Règlement de la Cour, demanda à celle-ci de
donner une interprétation de ses Arrêts n° 7, du 25 mai 1926,
et n° 8, du 26 juillet 1927, dont le sens et la portée seraient
devenus litigieux entre les deux Gouvernements, à savoir, sur
le point qui avait servi d’origine à la procédure devant le Tri-

bunal de Katowice.

La Cour rendit, le 16 décembre 1927, son arrêt, qui porte le
n° xz, sur ladite requête. À teneur de cet arrêt, la Cour avait
entendu reconnaître, par son Arrêt n° 7, avec force obligatoire
pour les Parties au litige et dans le cas décidé, entre autres
choses, le droit de propriété de l’Oberschlesische sur l’usine de
Chorzéw au point de vue du droit civil.

Tandis que la procédure relative à la demande en interprétation
se poursuivait, le Gouvernement allemand, par Requête datée
du 14 octobre 1927 et déposée au Greffe le 15 novembre sui-
vant, demanda à la Cour d'indiquer au Gouvernement polo-
nais qu'il devait payer au Gouvernement allemand, à titre
provisoire, la somme de trente millions de Reichsmarks.

La Cour, statuant sur cette demande, qui était présentée sur
la base de l’article 41 du Statut, décida par une Ordonnance,
rendue le 21 novembre 1927, qu'il n’y avait pas lieu d’y don-
ner suite, la demande du Gouvernement allemand devant être
considérée comme visant non l'indication de mesures conserva-
toires, mais bien l’adjudication d’une partie des conclusions de
la Requéte du 8 février 1927.
25 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

*
* +

POINT DE DROIT.
I.

La Cour, avant d’aborder l’examen des conclusions des Par-
ties, doit fixer le sens de la requéte qui est 4 la base de la
procédure actuelle, afin d’en établir la nature et la portée.
C'est à la lumière de ces constatations qu’elle devra apprécier
ensuite les conclusions qui lui ont été soumises au cours de la
procédure tant écrite qu’orale.

La requête demande à la Cour :

1° de constater l'obligation du Gouvernement polonais, en
raison de son attitude à l’égard des Sociétés Oberschlesische et
Bayerische, attitude que la Cour a déclarée non conforme à
la Convention de Genève, de réparer le préjudice subi de ce
chef par lesdites Sociétés ;

2° d’allouer des indemnités, dont. le montant est indiqué
dans la requête, pour le dommage causé respectivement à l’une
et à l’autre desdites Sociétés ;

3° de fixer le mode de paiement, entre autres de dire que
les paiements à faire par le Gouvernement polonais devraient
être effectués au compte des deux Sociétés près la Deutsche
Bank à Berlin.

Au cours de la procédure orale, une divergence de vues s’est
fait jour entre les Parties quant à la nature et à la portée de
la requête. L’agent du Gouvernement allemand avait érnis
dans sa plaidoirie la thèse selon laquelle un gouvernement peut
accepter une réparation dans toute forme qu’il jügera conve-
nable, et que la réparation ne doit pas nécessairement consis-
ter en un dédommagement des personnes lésées. Il convient de
retenir notamment le passage suivant :

«C’est, en effet, de son propre droit, du droit du Gouver-
nemient allemand, qu'il s’agit. Le Gouvernement allemand
n'intervient pas en qualité de représentant des individus qui ont |
souffert le dommage, mais il peut mesurer le dommage dont il
réclame la réparation en son propre nom, d’après l'échelle des
pertes subies par les sociétés pour lesquelles il a pris fait et
26 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

cause. Le Gouvernement allemand peut demander le paiement

de cette indemnité à tout locus solutionis qui lui semble
utile en l'espèce, que ce soit une caisse publique ou une
caisse privée. |

Le litige actuel est donc un litige entre gouvernements, et
rien qu'un litige entre gouvernements; il se distingue très
nettement d’un procès ordinaire en dommiages-intérêts, intenté
par des particuliers par-devant un tribunal civil, comme le
dit le Gouvernemient polonais dans sa Duplique. »

L'agent du: Gouvernement polonais, dans sa duplique, a dit
estimer que cette manière de voir comportait une modification
de l’objet du litige et, d’une certaine manière, aussi de la
nature de-la requête, car, selon la thèse polonaise, le deman-
deur aurait défini l’objet du litige comme étant l'obligation
d’indemniser les deux Sociétés. Or, le dommage étant en corré-
lation avec l'indemnisation, la demande allemande se trouverait
placée sur un autre terrain, dès qu’il s'agirait de l’indemnisa-
tion non plus des Sociétés, mais de l'État pour les torts par
lui subis. L'agent du Gouvernement polonais a contesté au
Gouvernement allemand le droit de faire ce changement dans
l’état où se trouvait la procédure, et a refusé d’y consentir.

Même si les termes de la requête, ainsi que des conclusions
ultérieures de la Partie demanderesse, permettaient de les
interpréter comme visant une indemnisation due directement
aux deux Sociétés pour les dommages subis par elles, et non
une réparation due à l'Allemagne pour une violation de la
Convention de Genève, il résulte toutefois des conditions dans
lesquelles la Cour a été saisie de la présente affaire, ainsi que
des considérations pour lesquelles elle l’a retenue, par son
Arrêt n° 8, pour statuer quant au fond, que l’objet de la
requête allemande ne peut viser que la réparation due pour un
tort subi par l'Allemagne en sa qualité de Partie contractante
de la Convention de Genève.

La présente requête se base explicitement et exclusivement
sur l’Arrêt n° 7 qui a constaté que l'attitude du Gouvernement
polonais à l'égard des deux Sociétés Oberschlesische et Baye-
rische n’était pas conforme aux dispositions des articles 6 et
suivants de ladite Convention. Déjà dans l’Arrêt n° 6, qui a
établi la compétence de la Cour pour statuer sur la violation
alléguée de la Convention de Genève, il a été reconnu par la.
27 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

x

Cour, conformément à une thèse de la Partie demanderesse,
qu’il s’agissait exclusivement d’une contestation entre Etats
au sujet de l'interprétation et application d’une convention en
vigueur entre eux. L’article 23 de la Convention de Genéve ne
vise que les divergences d’opinions résultant de l’interprétation
et application des articles 6 4 22 de la Convention de Genéve,
qui s’éléveraient entre les deux Gouvernements signataires. En
effet, la Cour a affirmé sa compétence pour statuer sur la
réparation demandée parce qu’elle considérait la réparation
comme le corollaire de la violation des obligations résultant
d’un engagement entre Etats. Cette maniére de voir, conforme
au caractére général d’une juridiction internationale qui, en
principe, ne connait que des rapports d’Etat 4 Etat, s’impose
avec une force particuliére en l’espéce parce que la Convention
de Genéve, dans son systéme trés développé d’instances de
recours, a précisément créé ou maintenu pour certaines caté-
gories de réclamations de particuliers des instances arbitrales
d’un caractére international spécial, telles que le Tribunal arbi-
tral haut-silésien et le Tribunal arbitral. mixte germano-polo-
nais. C’est en se basant, entre autres, sur le caractére pure-
_ment interétatique de la contestation tranchée par l’Arrêt n° 7
que la Cour avait retenu l’affaire, nonobstant le fait que des
réclamations introduites par les deux Sociétés étaient pendantes
devant l’une des instances arbitrales mentionnées ci-dessus,
réclamations relatives à la même dépossession qui a donné lieu
à la requête actuellement soumise à la Cour par le Gouverne-
ment allemand.

La Cour ayant, par son Arrêt n° 8, retenu cette requête
pour statuer au fond, n’a pu le faire que sur les mêmes bases
qu’elle a admises pour son Arrêt n° 7, arrêt qui est le point
de départ pour la demande en réparation avancée actuellement
par l'Allemagne. C’est donc à la lumière de cette conception
qu’il convient d'interpréter les déclarations de la Partie deman-
deresse dans la présente procédure ; il y aurait également lieu
de suivre cette méthode même si ladite Partie n'avait pas
formulé aussi explicitement sa thèse dans sa plaidoirie.

Il est un principe de droit international que la réparation
d’un tort peut consister en une indemnité correspondant au
dommage que les ressortissants de l'État lésé ont subi par
28 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

suite de l’acte contraire au droit international. C'est même la
forme de réparation la .plus usitée ; l'Allemagne l’a choisie en
l’espèce, et son admissibilité n’est pas contestée. Mais la répa-
ration due à un État par un autre État ne change pas de
nature par le fait qu’elle prend la forme d’une indemnité pour
le montant de laquelle le dommage subi par un particulier
fournira la mesure. Les règles de droit qui déterminent la répa-
ration sont les règles de droit international en vigueur entre
les deux États en question, et non pas le droit qui régit les
‘rapports entre l’État qui aurait commis un tort et le particu-
lier qui aurait subi le dommage. Les droits ou intérêts dont
la violation cause un dommage à un particulier se trouvent
toujours sur un autre plan que les droits de l’État auxquels
le même acte peut également porter atteinte. Le dommage subi
par le particulier n'est donc jamais identique en substance
avec celui que l’État subira ; il ne peut que fournir une mesure
convenable de la réparation due à l’État.

Le droit international n’exclut pas qu’un État accorde à un
autre le droit de demander à des instances arbitrales inter-
nationales d’allouer directement aux ressortissants de ce der-
nier des indemnités pour des dommages qu’ils ont subis à la
suite d’une violation du droit international par le premier
État. Mais rien — ni dans les termes de l’article 23, ni dans
les rapports entre cette clause et certaines autres dispositions

‘ d'ordre juridictionnel insérées dans la Convention de Genève —
ne porte à croire que la juridiction établie par l’article 23
s’étende à des réparations autres que celles dues par une des
Parties contractantes à l’autre comme conséquence d’une viola-
tion des articles 6 à 22 dûment constatée par la Cour.

Cette manière de voir peut, d’ailleurs, très bien se concilier
avec les conclusions présentées par la Partie demanderesse. La.
première de ses conclusions vise, dans toutes les phases de la
procédure, la constatation de l’obligation de réparer. Les indem-
nités à payer au Gouvernement allemand, selon la conclusion
finale n° 2, constituent, aux termes de la conclusion 4d, aussi
bien du Mémoire que de la réplique orale, une créance de ce
Gouvernement. La demande formulée dans la même conclusion

x

et tendant a faire effectuer le paiement aux coniptes des deux
29 _ ARRÊT N° 13. — USINE DE CHORZOW (FOND)

Sociétés près la Deutsche Bank à Berlin est interprétée par
l'agent du Gouvernement allemand comme visant seulement
un locus solutionis.

La Cour est donc d’avis que la Partie demanderesse n’a pas
changé l’objet du litige au cours de la procédure.

Il résulte de ce qui vient d’être exposé que la requête tend
à obtenir, en faveur de l’Allemagne, une réparation dont le
montant est déterminé par le dommage subi par les Sociétés
Oberschlesische et Bayerische. Trois questions essentielles se
posent :

1° L’existence de l'obligation de réparer.

2° L'existence des dommages qui doivent servir de base pour

l'évaluation du montant de l'indemnité.

3° L’étendue de ces dommages.

Quant au premier point, la Cour constate que c’est un prin-
cipe du droit international, voire une conception générale du
droit, que toute violation d’un engagement comporte l’obliga-
tion de réparer. Déjà dans son Arrêt n° 8, la Cour, statuant
sur la compétence qu’elle dérivait de l’article 23 de la Conven-
tion de Genève, a dit: la réparation est le complément indis-
pensable d’un manquement à l'application sans qu’il soit néces-
saire que cela soit inscrit dans la convention même. L'existence
du principe établissant l'obligation de réparer comme un élé-
ment du droit international positif n’a du reste jamais été
contestée au cours des procédures relatives aux affaires de
Chorzéw.

L'obligation de réparer étant reconnue en principe, il s’agit
de savoir si une violation d’un engagement international a en
effet eu lieu dans le cas d'espèce. Or, à cet égard, la Cour se
trouve en présence d’une chose jugée. La non-conformité de
attitude de la Pologne envers les deux Sociétés avec les arti-
cles 6 et suivants de la Convention de Genève est établie par
le point n° 2 du dispositif de l’Arrét n° 7. L'application du
principe à la présente espèce s’impose donc.
30 . ARRÊT N° 13. — USINE DE CHORZOW (FOND)

Pour ce qui est du deuxième point, la question de savoir
si un dommage a résulté du tort qui est constant, n’est aucune-
ment résolue par les arrêts antérieurs de la Cour relatifs à
l'affaire de Chorzéw. La Partie demanderessé ayant calculé le
montant de la réparation qu’elle réclame sur la base du dom-
mage subi par les deux Sociétés par suite de l'attitude du
Gouvernement polonais, il est nécessaire, pour la Cour, de
vérifier si ces Sociétés ont effectivement subi un dommage de
ce chef.

En ce qui concerne la Bayerische, la Pologne reconnaît
l'existence d’un dommage qui donne lieu à réparation; la
divergence entre les Parties n’a trait qu’à l'étendue de ce
dommage et aux modalités de là réparation; par contre, la
- Pologne conteste pour l’Oberschlesische l'existence d’un dom-
mage donnant lieu à réparation et conclut, par conséquent, à
débouter l'Allemagne de sa demande. Le fait de la déposses-
sion de l’Oberschlesische n’est aucunement contesté. Mais, selon
le Gouvernement polonais, cette Société n’aurait nonobstant pas
subi de dommage ; il allègue, en effet, d’une part, que le droit
de propriété revendiqué par l’Oberschlesische aurait été entaché
de nullité ou d’annulabilité ; et, d’autre part, que le contrat du
24 décembre 1919 attribuait au Reich des droits et avantages
si considérables qu’en substance un dommage éventuel ne frap-
perait pas la Société. Subsidiairement, le Gouvernement polonais
fait valoir que ces mêmes circonstances ont pour conséquence
au moins de réduire essentiellement le dommage pouvant entrer
en ligne de compte en ce qui concerne ladite Société.

Abstraction faite de ces objections de nature préalable, il y
a désaccord entre les Parties sur le montant et les modalités
de paiement d’une réparation éventuelle.

Dans ces conditions, il incombe à la Cour d'examiner tout
d’abord s’il y a eu, non seulement pour la Bayerische, mais
aussi pour l’Oberschlesische, un dommage susceptible de don-
ner lieu à réparation.
31 ARRÊT N° I3. — USINE DE CHORZOW (FOND)

IT.

Abordant cet examen, il convient de constater avant tout
que, pour évaluer le dommage causé par un acte illicite, il
faut tenir compte exclusivement de la valeur des biens, droits
et intérêts qui ont été atteints et dont le titulaire est la per-
sonne au profit de laquelle ’indemnité est réclamée ou le dommage
de qui doit servir de mesure pour l'évaluation de la répara-
tion réclamée. Ce principe, admis dans la jurisprudence arbi-
trale, a pour conséquence, d’une part, d’exclure du préjudice
à évaluer, les dommages causés aux tiers par l'acte illicite, et
. d'autre part de n’en pas exclure le montant des dettes et
autres obligations à la charge du lésé. Le montant du préju-
dice causé à l’Oberschlesische du fait de la dépossession de
l’entreprise de Chorzéw est donc égal à la valeur totale —
mais exclusivement à la valeur totale — des biens, droits et
intérêts de cette Société dans ladite entreprise, sans déduction
de passifs.

Le Gouvernement polonais soutient en premier lieu que
l’Oberschlesische n’a pas subi de dommage à la suite de la
dépossession, parce qu'elle n’était pas la propriétaire légitime,
son droit de propriété n’ayant jamais été valable et, en tout
cas, ayant cessé de l'être en vertu de l'arrêt rendu le
12 novembre 1927 par le Tribunal de Katowice ; de sorte qu’à
partir de cette date tout au moins aucun dommage subi par
ladite Société ne pourrait donner lieu pour elle à réparation.
"À cet égard, la Cour constate ce qui suit: la Cour a été
déjà appelée, lors de la procédure terminée par l’Arrêt n° 7, à
s'occuper, comme d’un point incident et préalable, de la ques-
tion de la validité des transactions en vertu desquelles la pro-
priété de l’usine de Chorzéw est passée du Reich à l’Oberschle-
sische. Elle est arrivée à la conclusion que les diverses trans-
actions dont il s’agit étaient des actes réels et de bonne foi;
et c’est pourquoi elle a pu considérer Vusine de Chorzéw
comme appartenant à une société contrôlée par des ressortis-
sants allemands, savoir, l’Oberschlesische. Quel que soit l'effet
de cette décision incidente sur le droit de propriété du point
de vue du droit civil, il est évident que le fait que l’usine
32 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

5

de Chorzôw appartenait à l’Oberschlesische était la condition
logique de la décision de la Cour d’après laquelle l’attitude du
Gouvernement polonais à l’égard de l’Oberschlesische n’était pas
conforme aux articles 6 et suivants de la Convention de
Genève. Car, si l’usine n’appartenait pas à l’'Oberschlesische, cette
Société non seulement n’aurait pu subir aucun dommage du
fait de la dépossession, mais elle n’aurait pas méme pu étre
l’objet d’une dépossession contraire à la Convention de Genève ;
or, par son Arrét n° 7, la Cour a constaté que tel était le
cas. Il y a lieu de faire observer que dans son Arrét n° 7 la
Cour ne s’est pas bornée 4 constater l’incompatibilité, avec
ladite Convention, de l’application de la loi du 14 juillet 1920
aux propriétés inscrites au registre foncier au nom de sociétés
contrôlées par des ressortissants allemands, mais, en répon-
dant aux objections soulevées par la Partie défenderesse, a dû
s'occuper aussi de la question de savoir si cette inscription
était le résultat de transactions fictives et frauduleuses ou bien
réelles et de bonne foi. C’est la Pologne elle-même qui a allé-
gué contre la deuxième conclusion de la Requête allemande du
15 mai 1925 que l'inscription de l’Oberschlesische au registre
foncier, étant basée sur une transaction fictive et frauduleuse,
n’était en tout cas pas valable, et qui a ainsi amené la Cour
à se prononcer sur ce point.

Or, la requête qui donne lieu au présent arrêt étant basée
sur le tort constaté par l’Arrét n° 7, il n’est pas possible que
le droit de l’Oberschlesische à l’usine de Chorzéw soit apprécié
d'une manière différente pour les besoins dudit Arrêt n° 7 et
par rapport à la demande en réparation basée sur cet arrêt.
La Cour ayant été d’avis que le droit de l’Oberschlesische sur
l’usine de Chorzéw justifiait la conclusion que l'attitude du
Gouvernement polonais à l’égard de ladite Société n’était pas
conforme aux articles 6 et suivants de la Convention de Genève,
elle ne saurait se départir de cet avis alors qu'il s’agit actuel-
lemént d'apprécier la même situation juridique aux fins de
statuer sur la demande en réparation fondée sur l’acte dont
la non-conformité à la Convention a été constatée par la Cour.

Le Gouvernement polonais fait maintenant observer qu'après
le prononcé de l’Arrêt n° 7, le Tribunal civil de Katowice, qui,
33 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

selon les règles du droit international, est sans doute compé-
tent pour connaître des contestations civiles touchant les
immeubles situés dans sa circonscription, a déclaré non valable
du point de vue du droit civil, et cela indépendamment des
lois polonaises des 14 juillet 1920 et 16 juin 1922, l'inscription
de l’Oberschlesische au registre foncier comme propriétaire ; il
allègue également que la Cour, en statuant maintenant sur la
question de la réparation, devrait tenir compte de ce fait
nouveau.

La Cour n’a pas besoin de se prononcer sur la question de
savoir quelle aurait été la situation juridique par rapport à la
Convention de Genève, si la dépossession avait. été précédée
d’un jugement régulièrement rendu par une instance compétente.
Il suffit de rappeler que la Cour, dans son Arrêt n° 8, a dit
que la violation de la Convention de Genève qui consistait
dans la dépossession d’un propriétaire protégé par les articles 6
et suivants de la Convention de Genève ne pouvait être effacée
par un jugement national qui, après coup, enlèverait la base
à l’applicabilité de la Convention, base que la Cour avait
admise dans son Arrêt n° 7. Le jugement du Tribunal de
Katowice du 12 novembre 1927 — jugement rendu par défaut
vis-à-vis de l’Oberschlesische, et le Reich n’ayant pas été partie
au procés — ne contient pas, dans le texte qui est connu de
la Cour, les motifs pour lesquels l’inscription de la propriété
en faveur de l’Oberschlesische est déclarée nulle; mais il
résulte de la requête qui a donné lieu à ce jugement que les
motifs invoqués par le Fisc polonais sont essentiellement les
mêmes que ceux qui.ont été déjà débattus sur la base des
conclusions du Gouvernement polonais devant la Cour dans la
procédure qui a abouti à l’Arrêt n° 7, et qui, de l'avis de la
. Cour, n’ont pas suffi pour considérer l’Oberschlesische comme ne
tombant pas sous le coup des articles 6 et suivants de la
Convention de Genève. Si, considérant que l'usine n’apparte-
nait pas à l’Oberschlesische, la Cour niait l’existence d’un dom-
mage au détriment de cette Société, elle se mettrait en contra-
diction. avec un des motifs.sur lesquels elle a fondé son Arrêt
n° 7 et elle admettrait qu'un jugement national pit infirmer
indirectement un arrêt rendu par une instance internationale, ce
qui est impossible. Quel que soit l'effet du jugement du Tribu-
nal de Katowice, du 12 novembre 1927, du point de vue du
34 ARRÊT N° 13. — USINE DE CHORZOW (FOND).

droit interne, ce jugement ne saurait ni effacer la violation de
la Convention de Genève constatée par la Cour dans son Arrêt
n° 7, ni soustraire à cet arrêt une des bases sur lesquelles il
est fondé.

C'est à Vobjection dont la Cour vient de s’occuper, ainsi
qu’à la conclusion y relative, formulée par le Gouvernement
polonais dans son Contre-Mémoire mais retirée par lui plus
tard, que se réfère la conclusion du Gouvernement allemand à
l'effet

que l'obligation du Gouvernement polonais de payer l’indem-
nité allouée par la Cour n’est nullement écartée par un
jugement rendu ou à rendre par un tribunal interne polonais
dans un procès ayant pour objet la question de la propriété
de l'usine sise à Chorzôw.

Cette conclusion a été maintenue malgré le retrait de
ladite conclusion polonaise.

La Cour, étant d'avis que cette dernière conclusion doit être:
considérée comme valablement retirée, mais que, nonobstant,
l’objection à laquelle elle se référait subsiste, estime qu’il n’y
a pas lieu de statuer en termes exprès sur la conclusion y
relative formulée par le Gouvernement allemand, autrement
qu'en rejetant la thèse du Gouvernement polonais fondée sur
le jugement du Tribunal de Katowice.

*
* +

Le Gouvernement polonais ne s’est pas borné à contester
l'existence d’un dommage en alléguant que l’Oberschlesische ne
serait pas ou aurait cessé d’être propriétaire de l’usine de
Chorzôw ; il soutient en outre, à différents points de vue, que
les droits que le Reich possède dans l’entreprise, étant passés
à la Pologne, ne pourraient entrer en ligne de compte pour
l'évaluation du dommage dont dépendra le montant de la
réparation due par la Pologne à l'Allemagne.

Admettant, par hypothèse, que le contrat du 24 décembre
1919 ne soit pas nul, mais doive être traité comme un acte
juridique réel et valable, le Gouvernement polonais considère
que, d’après ledit contrat, c’est le Gouvernement allemand qui
35 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

est le propriétaire de la totalité des actions de l’Oberschlesi-
sche lesquelles représentent l’unique bien de celle-ci, à savoir
l'usine. Il en tire la conclusion qu’il s’agit de la transformation
d’une entreprise fiscale en une entreprise d'État par actions, et
comme il est d’avis que les biens d’une société allemande, dont
la totalité des actions appartient au Reich, rentrent dans la
catégorie des «biens et propriétés appartenant à l’Empire » qui
seraient dévolus à la Pologne en vertu de l’article 256 du
Traité de Versailles, il estime qu’il est «difficile de se rendre
compte quels furent les droits de l’Oberschlesische auxquels il
a été porté atteinte par le Gouvernement polonais ».

Il a développé cette argumentation en insistant notamment
sur ce que l’Oberschlesische serait en réalité une société contrô-
lée par le Gouvernement allemand et non une société contrôlée
par des ressortissants allemands, non plus qu’une entreprise
privée dans laquelle le Reich posséderait seulement des intéréts
prépondérants,

Même s’il n’en était pas ainsi et qu’on voulût, par hypothèse,
traiter l'acte du 24 décembre 1919 comme un contrat effectif
et réel de vente de l’usine par le Reich à l’Oberschlesische,
on ne saurait, selon le Gouvernement polonais, omettre de
tenir compte de la circonstance que l’État allemand a conservé
toute une série d'intérêts et droits dans l’entreprise. Comme
l'indemnité demandée par le Gouvernement allemand est cal-
culée, entre autres, sur la mesure du dommage présumé de
VOberschlesische, il ne serait pas «fondé logiquement de recon-
naître à cette Société des indemnités pour les droits et inté-
rêts qui, dans l’entreprise de Chorzéw, appartenaient au Reich».
Il faudrait donc éliminer ces droits des droits de l’Oberschlesi-
sche, lesquels, cette élimination effectuée, se réduiraient au
seul nudum jus domini.

Le Gouvernement polonais invoque, en outre, qu'en vertu
de l’article 256 du Traité de Versailles, les droits et intérêts du
Gouvernement allemand dans l’entreprise de Chorzôw sont
transférés à l'État polonais, au plus tard à partir du moment
du transfert à la Pologne de la souveraineté sur la partie de
la Haute-Silésie à elle attribuée, et que, à supposer que le
‘contrat du 24 décembre 1919 ait donné à l’État allemand la
36 ARRÊT N° I3, — USINE DE CHORZÔW (FOND)

totalité des actions de l’Oberschlesische afin de garantir au
Reich ses droits et de lui permettre d’en faire usage, ces
actions, à la possession desquelles sont attachés les droits du
Reich, doivent étre livrées 4 la Pologne. Si l’acte du 24 décem-
bre 1919 doit être traité comme réel et effectif, le Gouverne-
ment polonais estime que pour déterminer l’indemnité éventuel-
lement due à l’Oberschlesische, il faudrait d’abord éliminer les
droits du Reich; et comme il est d’avis que cette élimination
ne peut être réalisée que sous une seule forme, savoir la.
livraison par l’État allemand à la Pologne des actions de
l’Oberschlesische d’une valeur nominale de r10 millions de

x

marks, le Gouvernement polonais, 4 ce sujet, a formulé, dans
son Contre-Mémoire, sous le n° A 4, une conclusion ainsi
concue :

«En tout cas, dire et juger que le Gouvernement allemand
doit, en premier lieu, livrer au Gouvernement polonais la
totalité des actions de la Société anonyme Oberschlesische
Stickstoffwerke de la valeur nominale de 110.000.000 de marks :
dont il dispose en vertu du contrat du 24 décembre 1910.»

A l'égard de cette conclusion, le Gouvernement allemand a,
dans sa Réplique, fait les observations suivantes :

«D’abord, le Gouvernement polonais n’invoque aucune dis-
position sur laquelle peut étre basée la compétence de la
Cour pour connaître de cette question, qui résulte de l’inter-
prétation de l’article 256. Dans les procédures antérieures, le
Gouvernement polonais avait fortement souligné que Vinterpré-
tation de cet article ne serait pas même admissible en tant
que question incidente et préalable pour l'interprétation des.
articles 6 à 22 de la Convention de Genève.

Le Gouvernement allemand ignore si le Gouvernement polo-
nais pense au traité général d'arbitrage signé à Locarno et
d’après lequel toute contestation d'ordre juridique doit être
soumise à l’arbitrage, et, faute d’entente sur un tribunal arbitral
spécial, à la Cour permanente de Justice internationale. Mais.
quoi qu'il en soit, le Gouvernement allemand, animé du désir
d’assurer au Traité de Locarno toute l’étendue qu'il comporte
sans s'arrêter aux questions des formes y prévues, et de voir
vidée définitivement l'affaire de Chorzéw, s’abstient d’entre-
prendre un examen détaillé sur les questions d’incompétence
ou de prématurité même si ces questions entraient en considé-
ration pour la demande reconventionnelle que le Gouvernement
allemand veut voir dans la conclusion A 4 du Contre-Mémoire.
Il se borne à rappeler l’article 40, alinéa 2, chiffre 4, du
37 . ARRÊT N° 13. — USINE DE CHORZOW (FOND)

Règlement de la Cour, en vertu- duquel la Cour peut statuer
sur .des demandes .reconventionnelles pour autant que ces der-
nières rentrent dans la compétence de la Cour. Entre l’Alle-
magne et la Pologne, ce cas est réalisé pour toute question
de droit litigieuse entre elles. On pourrait uniquement discuter
le point de savoir si, pour le jeu dudit article du Règlement,
aussi les conditions de forme et de délais doivent être rem-
.plies, ou s’il suffit que les conditions matérielles soient rem-
plies. Mais ce point peut rester indécis puisque le Gouvernement
allemand accepte la juridiction de la Cour pour la question
soulevée par le Contre-Mémoire. Lors des négociations relatives
à l'affaire de Chorzéw, le plénipotentiaire allemand avait déjà
proposé au plénipotentiaire polonais de soumettre cette question
à la Cour.»

Dans les débats ultérieurs, Le Gouvernement polonais ne
s’est pas prononcé sur la question de la compétence de la.
Cour. On ne saurait donc dire s’il accepte la manière de voir
du Gouvernement allemand selon laquelle cette compétence
pourrait être déduite de la Convention entre l’Allemagne et la
Pologne, paraphée à Locarno le 16 octobre 1925, ou s’il reven-
dique la compétence en vertu d’un autre titre. En tout cas,
il est constant qu’il n’a pas retiré sa demande et que, partant,
il désire que la Cour statue sur la conclusion en question.
D'autre part, le Gouvernement allemand, tout en fondant la
compétence sur la Convention de Locarno, parait avant tout
désire + que la Cour statue sur cette conclusion au cours de la
présente procédure.

Il y a donc accord entre les Parties pour soumettre a la
décision de la Cour la question soulevée par ladite conclu-
sion. Comme la Cour l’a dit dans son Arrêt n° 12, relatif à
certains droits de minorités en Haute-Silésie, l’article 36 du
‘Statut consacre le principe suivant lequel la juridiction de la
Cour dépend de la volonté des Parties ; la Cour est donc tou-
jours compétente du moment où celles-ci acceptent sa juridic-
tion, car il n’y a aucun différend que les États admis à ester
devant la Cour ne puissent lui soumettre, sauf dans les cas

exceptionnels où le différend serait de la compétence exclusive
38 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

d’un autre organe. Or, tel n’est pas le cas en ce qui concerne
la conclusion en question.

La Cour constate, en outre, que la demande reconvention-
nelle est basée sur l’article 256 du Traité de Versailles, qui
constitue le fondement de l'exception soulevée par la Partie
défenderesse, et que, partant, elle se trouve en rapport de
connexité juridique avec la demande principale.

D'autre part, l’article 40 du Règlement de la Cour que le
Gouvernement allemand a invoqué, stipule, entre autres, que
les contre-mémoires comprennent :

«4° des conclusions fondées sur les faits énoncés. Ces
conclusions peuvent comprendre des demandes reconvention-
nelles, pour autant que ces dernières rentrent dans la
compétence de la Cour.»

La demande ayant été formulée dans le Contre-Mémoire, les
conditions de forme exigées par le Règlement pour des deman-
des reconventionnelles se trouvent donc réalisées en l'espèce
aussi bien que les conditions de fond.

En ce qui concerne les rapports qui existent entre les
demandes allemandes et la conclusion polonaise dont il s’agit,
la Cour croit utile d'ajouter ce qui suit: Bien qu’étant
formellement une demande reconventionnelle, car elle tend à
condamner la Partie demanderesse à une prestation envers
la défenderesse — en réalité, si l’on tient compte des motifs
sur lesquels elle se fonde, la conclusion contient un moyen
opposé à la demande de l'Allemagne tendant à obtenir de
la Pologne une indemnité dont le montant serait calculé,
entre autres, sur la base du dommage subi par l’Oberschlesi-
sche. Il's’agit, en effet, d'éliminer du montant de cette indem-
nité ce qui correspondrait à la valeur des droits et intérêts que
le Reich possédait dans l’entreprise en vertu du contrat du
24 décembre 1919, valeur qui, selon le Gouvernement polonais,
ne constitue pas une perte pour l’Oberschlesische, parce que ces
droits et intérêts appartiendraient au Gouvernement polonais
lui-même en vertu de l’article 256 du Traité de Versailles. La
Cour ayant, par son Arrêt n° 8, admis sa compétence en vertu
de l’article 23 de la Convention de Genève pour connaître de
la réparation due du chef du dommage causé aux deux Socié-
tés par l'attitude du Gouvernement polonais envers elles, elle
ne saurait se soustraire à l’examen des objections qui ont pour
39 ARRÊT N° 13. — USINE DE CHORZ6W (FOND) |

but de démontrer soit qu’un tel dommage n'existe pas, soit
qu'il n’a pas l’étendue que prétend la Partie demanderesse.
Cela étant, il:semble naturel de reconnaître aussi, en vertu du
même titre, la compétence pour statuer sur les moyens allé-
gués par le Gouvernement polonais afin d’obtenir que l’indem-
nité soit limitée au montant correspondant au dommage effec-
tivement subi.

*

x

Passant maintenant à l’examen des objections susdites du
Gouvernement polonais, la Cour estime utile, tout d’abord, de
préciser quelle est, selon son avis, la nature des droits que le
Gouvernement allemand possède à l’égard de l’entreprise de
Chorzéw en vertu du contrat du 24 décembre 1919, dont le
contenu essentiel se trouve exposé plus haut. Renvoyant a cet
exposé, la Cour constate que c’est la Treuhand et non le
Reich allemand qui, en droit, est propriétaire des actions de
VOberschlesische. Le Reich est créancier de la Treuhand et a,
en cette qualité, un droit de gage sur des actions. Il a aussi,
à côté de ce droit de gage, tous les droits découlant de la
possession des actions, y compris le droit 4 la plus grande
partie du prix en cas de vente de celles-ci. Ce droit, qui peut
étre considéré comme prépondérant, est, au point de vue éco-
nomique, trés proche de la propriété, mais il n’est pas la pro-
priété; et on ne peut, même en se plaçant au point de vue
économique, faire abstraction des droits de la Treuhand.

Telle étant la situation en droit, vouloir maintenant identi-
fier l’Oberschlesische avec le Reich, ce qui aurait pour consé-
quence que la propriété de l’usine serait dévolue à la Pologne
en vertu de l’article .256 du Traité de Versailles, serait se
mettre en opposition avec la maniére de voir adoptée par la
Cour dans son Arrét n° 7 et maintenue ci-dessus, maniére de
voir qui est le fondement de la décision selon laquelle l’atti-
tude de la Pologne, aussi bien vis-a-vis de l’Oberschlesische
que vis-à-vis de la Bayerische, n’était pas conforme aux dispo-
sitions de la Convention de Genève.

Il en est de même en ce qui concerne la thèse suivant.
laquelle l’Oberschlesische serait une société contrôlée non par
des ressortissants allemands, mais par le Reich. Il est vrai.
comme l’a rappelé le Gouvernement polonais, que la Cour, dans
40 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

son Arrêt n° 7, a déclaré ne pas avoir besoin d’examiner. la
question de savoir si l’Oberschlesische, vu les droits que le
contrat du 24 décembre 1919 confère au Reich, doit être
considérée comme contrôlée par ce dernier et, au cas où cette
hypothèse se trouverait réalisée, quelles conséquences pourraient
en découler pour l'application de la Convention de Genève.
Mais la raison en était que Ja Cour était d’avis que le Gouver-
nement polonais n’avait pas soulevé cette question et que,
abstraction faite de sa thèse relative à la fictivité des actes du
24 décembre 1910, il ne paraissait pas avoir contesté que ladite
Société fût contrôlée par des ressortissants allemands.

En tout cas, il est clair que c’est seulement en estimant que
ladite Société est, au point de vue de l’article 6 de la Conven-
tion de Genève, à considérer comme une société. contrôlée par
des ressortissants allemands, que la Cour a pu constater que
l’attitude du Gouvernement polonais vis-à-vis de cette Société
n'était pas conforme aux dispositions des articles 6 et suivants
de ladite Convention.

Même si la question n’était pas préjugée et si la Cour était
libre de l’examiner à nouveau maintenant, elle devrait arriver
à la conclusion que l’Oberschlesische était contrôlée par la
Bayerische. Car, vu que, d’après le contrat du 24 décembre
1910, le Reich s'était déclaré d’accord pour maintenir la direc-
tion de l’entreprise de Chorzéw entre les mains de la Baye-
rische aux conditions antérieurement convenues avec le Reich,
et que, par le contrat ultérieur, conclu entre la Bayerische et
la Treuhand à la date du 25 novembre 1920, il avait été sti-
pulé qu’à cette fin la Bayerische désignerait au moins deux
membres de sa propre direction comme membres de la direc-
tion de l’Oberschlesische, c’est, de l'avis de la Cour, la Bayeri-
sche plutôt que le Reich qui a le contrôle sur l’Oberschlesische.

. La Cour conclut donc que n’est pas fondée la thèse polo-
naise suivant laquelle l’Oberschlesische n’a pas subi de dom-
mage parce que cette Société doit être considérée comme s’iden-
tifiant avec le Reich, et suivant laquelle les biens dont ladite
Société a été privée par l’acte du Gouvernement polonais sont
acquis à la Pologne en vertu de l’article 256 du Traité de
Versailles.
41 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

‘ A titre subsidiaire, le Gouvernement polonais a allégué que,
même si les droits que le Reich possède d’après le contrat du
24 décembre 1919 dans l’entreprise de Chorzéw ne devaient
pas être considérés comme comportant la propriété des actions
de l’Oberschlesische, la valeur de ces droits, qui tomberaient
sous le coup de l’article 256 du Traité de Versailles, devrait
néanmoins être déduite de l’indemnité réclamée du chef de
VOberschlesische. La Cour ne saurait davantage accepter cette
thèse.

À ce sujet, il y a lieu de remarquer :que l’article 256 pose
deux conditions, savoir qu'il s'agisse de «biens et propriétés»
appartenant à l’Empire ou aux États allemands, et que ces
«biens et propriétés» soient «situés» dans un territoire alle-

mand cédé en vertu du Traité.

Il s’agit donc de savoir, entre autres, si les droits du Reich
selon le contrat du 24 décembre 1919 sont «situés» dans la
partie de la Haute-Silésie cédée à la Pologne. En tant que
créance contre la Treuhand, il est clair que cette créance ne
peut être considérée comme située dans la Haute-Silésie polo-
naise, la Treuhand étant une société dont le siège social est
en Allemagne et dont les parts appartiennent à des sociétés
qui ont également leur siège en Allemagne, et sur lesquelles
le contrôle appartient sans conteste à des ressortissants alle-
mands. Le fait que cette créance est garantie par un droit de
gage sur les actions, dont les bénéfices, de même que le prix
obtenu en cas de vente, serviront à amortir la créance, ne
peut, de l’avis de la Cour, justifier l'opinion suivant laquelle
les droits du Reich seraient situés en Haute-Silésie polonaise
où se trouve l’usine. Ce ne sont que des droits sur les actions,
lesquels, si on ne veut pas les considérer comme situés 1à où
se trouvent les actions, doivent être regardés comme étant:
localisés au siègé de la société, siège qui, en l’espèce, est à Ber-
lin et non en Haute-Silésie polonaise. Le transfert du siège de
l'Oberschlesische de Chorzéw à Berlin après l'entrée en vigueur
du Traité de Versailles ne peut être considéré comme illégal
et nul; les motifs pour lesquels la Cour, dans son Arrêt n° 7,
‘42 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

a considéré que des aliénations de biens publics sis dans la
zone soumise au plébiscite n’étaient pas interdites par ledit
Traité, s’appliquent à plus forte raison à l’acte par lequel une
société anonyme a transféré son siège de cette zone en Alle-
magne. |

. C’est encore en vain que le Gouvernement polonais invoque
le paragraphe 10 de l’annexe aux articles 297 et 298 du Traité
de Versailles, paragraphe qui établit le devoir pour l'Allemagne
de remettre «à chaque Puissance alliée ou associée tous les
- contrats, certificats, actes et autres titres de propriété se trou-
vant entre les mains de ses ressortissants et se rapportant à
des biens, droits et intérêts situés sur le territoire de ladite
Puissance alliée ou associée, y compris les actions, obligations
ou autres valeurs mobilières de toutes sociétés autorisées par
la législation de cette Puissance ». Même abstraction faite de la
circonstance que l’Oberschlesische a été constituée sous le
régime des lois allemandes ‘et n’a pas été «autorisée» par
la législation polonaise, ladite disposition est étrangère à
l'article 256 et se réfère seulement aux articles en annexe
auxquels elle se trouve.

L’exposé qui précède ayant établi que, selon l’opinion de la
Cour, l'article 256 du Traité de Versailles n’est pas applicable
aux droits que le Reich possède en vertu du contrat du
24 décembre 1919, il s’ensuit qu’il faut rejeter la thèse polonaise
basée sur l’applicabilité dudit article, et selon laquelle il est
nécessaire d’éliminer du montant de l'indemnité à allouer la
valeur de ces droits. Il en est de même en ce qui concerne la
conclusion du Gouvernement polonais demandant la remise à
la Pologne de la totalité des actions de 1’Oberschlesische,
conclusion dont le but exprès est d'aboutir à une telle élimi-
nation. Car cette conclusion, elle aussi, a pour seul fondement
la prétendue applicabilité dudit article du Traité de Versailles.
43 ARRÊT N° I3. — USINE DE CHORZOW (FOND)

*
* *

A titre subsidiaire, également au sujet de la demande d’une
indemnité fondée sur le préjudice subi par l’Oberschlesische, le
Gouvernement polonais a prié la Cour de «surseoir provisoire-
ment » sur ladite demande en indemnité.

Les raisons pour lesquelles il demande ce sursis paraissent
être les suivantes :

Le Gouvernement polonais a notifié à la Commission des
Réparations la prise de possession, en vertu de l’article 256 du
Traité de Versailles, de l’usine de Chorzéw, en la portant sur
la liste des biens d’État allemands acquis conformément audit
article. Il appartient à la Commission des Réparations de fixer
la valeur de ces biens, valeur qui doit être payée à la Com-
mission par l’État cessionnaire pour être portée au crédit de
l’Allemagne à valoir sur les sommes dues au titre des répara-
tions. Or, après que la Cour eut rendu son Arrêt n° 7, le
Gouvernement allemand avait demandé à la Commission des
Réparations de radier l’usine de Chorz6éw de Ja liste des biens
transférés à la Pologne, sans que, cependant, la Commission
eût encore pris de décision à cet égard. La question de savoir
si la Pologne doit être débitée de la valeur de l'usine reste
donc en suspens, et le Gouvernement polonais est d’avis que,
tant que cette question n’est pas tranchée et que la Commission
des Réparations n’a pas radié l’usine de Chorzéw de la liste,
le Gouvernement polonais ne peut être contraint à un paie-
ment en faveur de l’Oberschlesische.

A côté de ces considérations, le Gouvernement polonais invo-
que encore la Convention d’armistice et l’article 248 du Traité de
Versailles. Ce dernier établit que, «sous réserve des déro-
gations qui pourraient être accordées par la Commission des
Réparations, un privilège de premier rang est établi sur tous
les biens et ressources de l’Empire et des États allemands, pour
le règlement des réparations et autres charges résultant du
présent Traité, ou de tous autres traités et conventions com-
plémentaires, ou des arrangements conclus entre l'Allemagne et
les Puissances alliées ou associées pendant l'armistice et ses
prorogations ». Le Gouvernement polonais constate que, dans
son Arrêt n° 7, la Cour a jugé que la Pologne, n’ayant pas
44 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

pris part à la Convention d’armistice, n’a pas le droit de se
prévaloir des stipulations de celle-ci pour considérer nulle et
non avenue l’aliénation de l’usine, et qu’elle ne peut se récla-
mer individuellement, dans le même but, de l’article 248 du
Traité de Versailles. Mais il semble soutenir que, vu le droit
que les États signataires de la Convention d’armistice peuvent
avoir à s’opposer à la vente de l’usine, et vu le droit de la
Commission des Réparations à veiller sur l’acquittement de la
dette de réparation en général, et vu spécialement le droit qui
lui est réservé par l’article 248, l’obligation de la Pologne de
payer à l'Allemagne une indemnité en faveur de l’Ober-
schlesische dépend d’une approbation préalable desdits États
ainsi que de la Commission des Réparations.

De son côté, le Gouvernement allemand, tout en contestant
le bien-fondé desdites objections du Gouvernement polonais,
a déclaré admettre la compétence de la Cour pour statuer sur
celles-ci «en tant que questions préalables, pour les questions de
la forme, du montant et des modes du paiement des indem-
nités qu’il réclame, questions pour lesquelles la Cour a déjà.
affirmé sa compétence ». Il a prié la Cour de rejeter la conclu-
sion subsidiaire polonaise et de dire et juger :

«que le Gouvernement polonais n’est pas autorisé à refuser
le paiement au Gouvernement allemand des indemnités en

raison d'arguments tirés de l’article 256 ou en raison d’égards
vis-à-vis de la Commission des Réparations ou d’autres tierces.

personnes »,

La Cour est d’avis que sa compétence pour statuer sur la
conclusion polonaise en question n’est pas douteuse, mais que
cette conclusion doit être rejetée comme non fondée.

A ce sujet, il y a lieu de remarquer, tout d’abord, que les
faits allégués par la Pologne ne peuvent empécher la Cour,
saisie maintenant d’une demande en indemnité sur la base de
son Arrêt n° 7, de statuer sur cette demande en ce qui
concerne la fixation d'une indemnité correspondant, entre
autres, au montant du dommage subi par l’Oberschlesische,
dommage dont l'élément le plus important est représenté par
la perte de l’usine. Car, en constatant par son Arrêt n° 7 que
Vattitude du Gouvernement polonais vis-à-vis de l’Oberschle-
45 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

sische n’était pas conforme aux dispositions des articles 6 et
suivants de la Convention de Genève, — attitude qui consis-
tait à considérer et à traiter ladite usine comme acquise par
la Pologne en vertu de l’article 256 du Traité de Versailles, —
la Cour a écarté, avec effet entre les Parties, l’applicabilité
dudit article à l'usine de Chorzéw. D'autre part, il ressort des
documents soumis à la Cour par les Parties que la Commission
des Réparations ne revendique pas la compétence pour statuer
sur la question de savoir si tel ou tel bien est, oui ou non,
acquis par un État cessionnaire en vertu dudit article. Elle
accepte à ce sujet la solution que la question a pu recevoir,
soit par les moyens dont disposent les intéressés — négociations
diplomatiques, arbitrages, etc. — soit par un acte unilatéral de
VEtat cessionnaire lui-même. Et si maintenant les Parties sont
d’accord sur ce que la Pologne doit conserver l’usine, cela n’est
pas à cause de l’article 256 du Traité de Versailles, mais en
raison de l'impossibilité pratique de restituer l'usine. Il ne
semble pas douteux, dans ces circonstances, que la Pologne ne
court aucun risque de devoir payer à nouveau la valeur de
l'usine à la Commission des Réparations, si, conformément à la
demande de l'Allemagne, elle paie à cet État la valeur de
l'usine.

En ce qui concerne la Convention d’armistice et l’article 248
du Traité de Versailles, la question se pose autrement. La
Convention d’armistice semble avoir été invoquée dans le but
de réserver la possibilité de faire invalider la vente de l’usine
à l’Oberschlesische par une action que les Etats signataires de
ladite Convention intenteraient à cet effet. Comme, cependant,
la Cour, dans son Arrét n° 7, a estimé que la Pologne ne
peut pas se prévaloir des dispositions de cette Convention, à
laquelle elle n’est pas partie, la Cour ne saurait, sans inconsé-
quence, lui reconnaître le droit d’invoquer la Convention aux
fins d’obtenir un sursis 4 la réparation du dommage qu’elle
avait causé par une attitude non conforme aux obligations
résultant pour elle de la Convention de Genève.

Comme il a déja été dit, la Cour, dans son Arrét n° 7, a
déclaré que la Pologne ne peut pas se réclamer individuellement
de l’article 248 du Traité de Versailles aux fins d’annuler
46 ARRÊT N° I3. — USINE DE CHORZOW (FOND)

la vente de l'usine; en outre, la Cour a constaté que cet
article ne comporte pas de défense d’aliénation et que les
droits réservés aux Puissances alliées et associées dans ledit
article sont exercés par l'intermédiaire de la Commission des
Réparations. Mais il serait difficile de comprendre comment
lesdits droits pourraient être lésés du fait du versement au
Reich, à titre d’indemnité, de la valeur de l'usine, vu que, sans
un tel versement, les droits du Reich dans l’entreprise per-
draient probablement toute valeur. L’objection basée sur cet
article doit donc, elle aussi, être écartée.

La Cour estime devoir se borner à rejeter la conclusion par
laquelle le Gouvernement polonais demande un sursis, consi-
dérant que, par ce rejet, ainsi que par le rejet des exceptions
présentées par le Gouvernement polonais sur la base de l’arti-
cle 256 du Traité de Versailles, elle fait droit à la conclusion
allemande, dans toute la mesure où cette conclusion est justi-
fiée ; en effet, la Cour ne saurait examiner la conclusion dont
il s’agit pour autant qu'elle se réfère à des tierces personnes
qui ne sont pas spécifiées.

III.

L'existence d’un dommage à indemniser étant reconnue par
la Partie défenderesse en ce qui concerne la Bayerische, et les
objections soulevées par cette Partie contre l'existence d’un
dommage justifiant une indemnisation de l’Oberschlesische
étant écartées, la Cour doit maintenant fixer les critères d’après
lesquels il y a lieu de procéder à la détermination du mon-
tant de l'indemnité due. | :

L'acte de la Pologne que la Cour a jugé être contraire à la
Convention de Genève, n’est pas une expropriation à laquelle
n'aurait manqué, pour être légitime, que le paiement d’une
indemnité équitable ; c'est une mainmise sur des biens, droits et
intérêts qui ne pouvaient être expropriés même contre indem-
nité, sauf dans les conditions exceptionnelles déterminées par
l’article 7 de ladite Convention. Comme la Cour l’a expressé-
ment constaté dans son Arrêt n° 8, la réparation est, en l’es-
péce, la conséquence non pas de l'application des articles 6 à
22 de la Convention de Genève, mais d’actes qui sont contrai-
res aux dispositions de ces articles.
47. ARRÊT N° 13. — USINE DE CHORZOW (FOND)

Il s'ensuit que l'indemnité due au Gouvernement allemand
n’est pas nécessairement limitée à la valeur qu'avait l’entre-
prise au moment de la dépossession, plus les intérêts jusqu’au
jour du paiement. Cette limitation ne serait admissible que si
le Gouvernement polonais avait eu le droit d’exproprier et que
si son tort se réduisait à n’avoir pas payé aux deux Sociétés
le juste prix des choses expropriées ; dans le cas actuel, elle
pourrait aboutir à placer l'Allemagne et les intérêts protégés par
la Convention de Genève, et pour lesquels le Gouvernement
allemand a pris fait et cause, dans une situation plus défa-
vorable que celle dans laquelle l’Allemagne et ces intérêts se
trouveraient si la Pologne avait respecté ladite Convention.
Une pareille conséquence serait non seulement inique, mais aussi
et avant tout incompatible avec le but visé par les articles 6
et suivants de la Convention, voire la défense, en principe, de
liquider des biens, droits et intérêts des ressortissants alle-
mands et des sociétés contrôlées par des ressortissants alle-
mands en Haute-Silésie, car elle équivaudrait à identifier la
liquidation licite et la dépossession 1llicite en ce qui concerne
leurs effets financiers. |

Le principe essentiel, qui découle de la notion même d'acte
illicite et qui semble se dégager de la pratique internationale,
notamment de la jurisprudence des tribunaux arbitraux, est
que la réparation doit, autant que possible, effacer toutes les
conséquences de l’acte illicite et rétablir l’état qui aurait vrai-
semblablement existé si ledit acte n'avait pas été commis.
Restitution en nature, ou, si elle n’est pas possible, paiement
d’une somme correspondant à la valeur qu’aurait la restitution
en nature ; allocation, s’il y a lieu, de dommages-intérêts pour
les pertes subies et qui ne seraient pas couvertes par la resti-
tution en nature ou le paiement qui en prend la place; tels
sont les principes desquels doit s’inspirer la détermination du
montant de l'indemnité due à cause d’un fait contraire au droit
international.

Cette conclusion s’impose avec une force toute particuliére} à
l'égard de la Convention de Genève, qui a pour but d’assurer
le maintien de la vie économique en Haute-Silésie sur la base
du respect du statu quo. La dépossession d’une entreprise
industrielle, que la Convention défendait d’exproprier, a donc
48 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

pour conséquence l'obligation de la restituer, et, si cela n'est
pas possible, d’en payer la valeur à l’époque de l'indemnisa-
tion destinée à remplacer la restitution. devenue impossible. A
cette obligation s'ajoute, en vertu des principes généraux du
droit international, celle d’indemniser les pertes éprouvées à la
suite de la mainmise. L’impossibilité, constatée par un accord
des Parties, de restituer l'usine de Chorzéw ne saurait donc
avoir d'autre effet que celui de remplacer la restitution par le
paiement de la valeur de l’entreprise ; il ne serait conforme ni
aux principes juridiques, ni à la volonté des Parties, d’en
déduire que la question de l'indemnité doit désormais être
traitée comme si l’on était sur le terrain d’une véritable expro-
priation.

Tels étant les principes d’après lesquels il y a lieu de procé-
der à la détermination de l'indemnité due, il convient maintenant
de rechercher si les dommages à indemniser doivent être évalués
distinctement pour chacune des deux Sociétés, comme l’a fait
la Partie demanderesse, ou s’il est préférable d’en déterminer
la valeur globale.

Si la Cour était en présence de dommages qui, tout en
étant causés par un même acte, auraient frappé des per-
sonnes indépendantes les unes des autres, la méthode qui s’im-
poserait naturellement serait l'évaluation séparée du dommage
éprouvé par chacune d'elles ; la somme des indemnités ainsi
évaluées constituerait alors le montant de la réparation due
à l'État. Lo.

En l'espèce, la situation est différente. L'unité économique
de l’entreprise de Chorzéw, que la Cour a déjà fait remar-
quer dans son Arrêt n° 6, se manifeste surtout par le fait que
les intérêts possédés par les deux Sociétés dans ladite entre-
prise sont interdépendants et complémentaires ; il s’ensuit qu’on
ne saurait les additionner purement et simplement, sous peine
d’indemniser deux fois le même dommage ; car tout ce que la
Bayerische aurait retiré de sa participation à l’entreprise (rede-
vances et parts des bénéfices) aurait été à la charge de l’Ober-
schlesische. La valeur du droit d’option de la Bayerische à
49 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

l’achat de l'usine dépendait également de la valeur de l’entre-
prise. Tous les dommages que l’une ou l’autre des Sociétés ont
subis à la suite de la dépossession, pour autant qu'ils ont
trait à la suppression de l’exploitation et à la perte des béné-
fices qu’elle aurait rapportés, sont déterminés par la valeur de
l’entreprise comme telle ; partant, les indemnités à fixer de ce
chef doivent se tenir dans ce cadre. |

D'autre part, il est clair que les rapports juridiques entre
les deux Sociétés sont tout à fait étrangers à la procédure
internationale et ne sauraient constituer un obstacle à ce que
la Cour se place sur le terrain d’une évaluation globale, cor-
respondant à la valeur de l’entreprise, si, comme elle l’estime,
cette évaluation est plus simple et donne plus de garanties
d'arriver à une juste appréciation du montant du dommage et
d’éviter des doubles emplois.

Une réserve cependant s'impose. L'évaluation globale, ci-
dessus visée, ne concerne que l’entreprise de Chorzéw et n’ex-
clut pas la possibilité de tenir compte d’autres dommages que
les Sociétés auraient subis du fait de la dépossession, mais en
dehors de l’entreprise elle-même. Aucun dommage de cette
nature n’a été allégué en ce qui concerne l’Oberschlesische, et
il ne semble guère concevable qu'il en existe, car toute l’activité
de l’Oberschlesische était concentrée dans l’entreprise. Par
contre, il est possible que des dommages de cet ordre se soient
vérifiés pour ce qui est de la Bayerische, laquelle possède ou
exploite d’autres usines du même genre que celle de Chorzéw ;
la Cour examinera plus tard si de tels dommages entrent en
ligne de compte pour la fixation du montant de l'indemnité.

*
* *

Placée devant la nécessité de déterminer quelle est la somme
qu'il convient d’allouer au Gouvernement allemand afin de lui
permettre de remettre, autant que possible, les Sociétés dépos-
sédées dans la situation économique dans laquelle elles se trou-
veraient vraisemblablement si la mainmise n’avait pas eu lieu,
la Cour ne croit pas pouvoir se contenter des éléments d’éva-
luation qui lui ont été fournis par les Parties.
50 ARRÊT N° I3, — USINE DE CHORZOW (FOND)

Les frais de construction de l'usine de Chorzéw, que le
demandeur a pris pour base de son calcul en ce qui concerne
Vindemnité de V’Oberschlesische, ont soulevé de la part du
défendeur des objections et des critiques, qui ne sont peut-être
pas dénuées de tout fondement. Sans entrer dans cette discus-
sion et sans nier l'importance que les frais de construction
pourront avoir dans la détermination de la valeur de lentre-
prise, la Cour se borne à observer qu’il n’est certainement pas
exclu que les frais encourus pour la construction d’une usine
ne soient pas en rapport avec la valeur qu’aura Vusine une
fois bâtie. Cette possibilité doit entrer particulièrement en
ligne de compte lorsque, comme dans le cas présent, l'usine a
été bâtie par l’État en vue de faire face à des exigences
impérieuses d'intérêt public et au milieu de circonstances
exceptionnelles comme celles créées par la guerre.

D'autre part, la Cour ne saurait pas non plus s'arrêter au
prix stipulé dans le contrat du 24 décembre 1919 entre le
Reich, l’Oberschlesische et la Treuhand, ou à l'offre de vente
d’actions de l’Oberschlesische à la Compagnie del’azote et des fer-
tilisants de Genève faite le 26 mai 1922. Il a déjà été observé
ci-dessus que la valeur de l’entreprise au moment de la dépos-
session ne constitue pas nécessairement la mesure pour la fixa-
tion de l'indemnité. Or, il est constant que le moment auquel
remontent le contrat de vente et les négociations avec la Société
genevoise appartient à une période de crise économique et moné-
taire profonde ; l'écart entre la valeur qu'avait alors l’entre-
prise et la valeur qu’elle aurait eu actuellement peut donc être
fort considérable. Tout cela sans compter que le prix stipulé
dans le contrat de 1919 était déterminé par des circonstances
et accompagné de clauses qui, en réalité, ne permettent guère
de le regarder comme la véritable expression de la valeur que
les Parties attribuaient à l'usine; et que l'offre à la Société
genevoise s’explique probablement par la crainte de mesures
du genre de celles que le Gouvernement polonais a effective-
ment prises peu après contre l’entreprise de Chorzéw et que la
Cour a jugé n’avoir pas été conformes à la Convention de
Genève. |
51 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

Pour ce qui est enfin de la somme sur laquelle les deux

x

Gouvernements, 4 un moment donné, étaient tombés d’accord
au cours des négociations qui suivirent l’Arrêt n° 7 — somme,
d’ailleurs, à laquelle ni l’une ni l’autre Partie n’a cru devoir
se référer au cours de la présente procédure —, il suffit de
rappeler que la Cour ne saurait faire état des déclarations,
admissions ou propositions qu'ont pu faire les Parties au cours
des négociations directes. qui ont eu lieu entre elles, lorsque

x

ces négociations n’ont pas abouti à un accord complet.

*
Dans ces circonstances, la Cour, afin d’éclairer sa religion,
avant toute détermination de l’indemnité que le Gouvernement
polonais doit payer au Gouvernement allemand, fera procéder,

x

conformément à l’article 50 de son Statut et aux suggestions
mêmes de la Partie demanderesse, à une expertise. Cette
expertise, dont les modalités sont déterminées par une Ordon-
nance en date de ce jour d’hui, portera sur les questions sui-
vantes : |

I, — A. Quelle était la valeur, exprimée en Reichsmarks
actuels, au 3 juillet 1922, de l’entreprise pour la fabrication
de produits azotés dont l'usine était sise à Chorzéw, en Haute-
Silésie polonaise, telle que cette entreprise (y compris les ter-
rains, bâtiments, outillage, stocks, procédés dont elle disposait,
contrats de fourniture et de livraison, clientèle et chances
d'avenir) se trouvait à la date indiquée entre les mains des
Bayerische et Oberschlesische Stickstoffwerke ?

_ B. Quels auraient été les résultats financiers, exprimés en
Reichsmarks actuels (profits ou pertes), que l’entreprise ainsi
constituée aurait vraisemblablement donnés depuis le 3 juillet
1922 jusqu'à la date du présent arrêt, entre les mains des-
dites Sociétés ? .

Tl. — Quelle serait la valeur, exprimée en Reichsmarks
actuels, à la date du présent arrêt, de ladite entreprise de
Chorzéw, si cette entreprise (y compris les terrains, bâtiments,
outillage, stocks, procédés disponibles, contrats de fourniture
et de livraison, clientèle et chances d’avenir), étant restée entre
les mains des Bayerische et Oberschlesische. Stickstoffwerke,
soit était demeurée essentiellement en l’état de 1922, soit avait
reçu, toutes proportions gardées, un développement analogue à
52 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

celui d’autres entreprises du même genre, dirigées par la Baye-
rische, par exemple l’entreprise dont l'usine est sise à Piesteritz ?

La question I a pour but d’établir la valeur en argent, tant .
de l’objet qui aurait dû être restitué en nature que du dommage
supplémentaire, sur la base de la valeur estimée de l’entre-
prise, y compris les stocks, au moment de la prise de posses-
sion par le Gouvernement polonais, augmentée du profit éven-
tuel présumable de cette entreprise entre la date de la prise
de possession et celle de l'expertise.

D'autre part, la question IT vise à arriver à la valeur
actuelle en se fondant sur la situation au moment de l’expertise
et en laissant de côté Ja situation présumée en 1022.

Cette question envisage la valeur actuelle de l’entreprise à
deux points de vue: en premier lieu, on suppose que l'usine
serait restée essentiellement dans l’état où elle se trouvait à la
date du 3 juillet 1922, et en second lieu on envisage l’usine telle
que celle-ci aurait hypothétiquement, mais raisonnablement,
dû être entre les mains de l’Oberschlesische et de la Bayeri-
sche, si, au lieu d’être prise en 1922 par la Pologne, l’entre-
prise avait pu poursuivre son développement présumé normal
à partir de cette époque. Le caractère hypothétique de cette
question est atténué considérablement par la possibilité de la
comparaison avec d’autres entreprises du même genre, dirigées
par la Bayerische, et surtout avec l'usine de Piesteritz, dont
- l’analogie avec l'usine de Chorzé6w, de même d'ailleurs que
certaines différences entre les deux, ont été signalées à
maintes reprises au cours de la présente procédure.

A cet égard, il y a lieu d'observer que l’agent du Gouver-
nement allemand a déposé, au cours de la séance publique du
21 juin 1928, deux certificats notariés contenant un résumé des
contrats passés le 16 avril 1925 et le 27 août 1927 entre la
Mitteldeutsche Stickstoffwerke A.-G. et la Bayerische avec adhé-
sion des Vereinigte Indusirie-Unternehmungen A.-G., contrats
moyennant lesquels les Mitteldeutsche donnent en bail à la
Bayerische les biens-fonds à Piesteritz leur appartenant avec
toutes les installations et pertinences y afférentes. L'agent du
Gouvernement polonais cependant, dans sa plaidoirie du 25 juin,
53 ARRÊT N° I3. — USINE DE CHORZOW (FOND)

a déclaré que, ne connaissant pas les contrats, et ne pou-
vant nullement apprécier si les résumés en question contiennent
tous les éléments nécessaires pour faire des calculs exacts, il
s’opposait formellement à ce que lesdits résumés fussent pris
pour base des présents débats.

En ce qui concerne le lucrum cessans, par rapport à la
question IT, il convient d'observer que les dépenses d’entre-
tien des choses corporelles faisant partie de l’entreprise et même
les dépenses d'amélioration et de développement normal des
installations et de la propriété industrielle y incorporée, doivent
absorber en première ligne les profits, présumables ou réels, de
l’entreprise. Il y a donc lieu de faire abstraction, jusqu’à un
certain point, des profits éventuels, car ils se trouveront être
compris dans la valeur hypothétique ou réelle de l’entreprise
au moment actuel. Si, cependant, de la réponse que les experts
donneront à la question J B, il devait résulter qu'après com-
pensation des déficits des années pendant lesquelles l’usine a
fonctionné à perte et après application aux dépenses d’entre-
tien et d'amélioration normale pendant les années suivantes, il
reste une marge de profits, le montant de cette marge devrait
être additionné à Vindemnité à allouer.

D'autre part, si le développement normal présupposé par la
question II représentait un élargissement de l’entreprise et un
investissement de capitaux nouveaux, leur montant devrait être
déduit de la valeur recherchée. -

La Cour ne manque pas de se rendre compte des difficultés
que présentent ces deux questions: difficultés d’ailleurs inhé-
rentes au cas spécial dont il s’agit et liées avec le temps qui
s’est écoulé entre la dépossession et la demande en indemnité
et avec les transformations de Vusine et les progrès de l’indus-
trie qui en forme l’objet. C’est en vue de ces difficultés qu'elle
estime préférable de chercher à arriver par des méthodes diffé-
rentes à là valeur recherchée, afin de permettre une compa-
raison et de pouvoir éventuellement compléter les résultats de
l’une par ceux des autres. Partant, la Cour se réserve toute
liberté d'apprécier les évaluations visées par les diverses for-
mules; c’est sur la base des résultats desdites évaluations,
ainsi que des faits et documents qui lui ont été soumis, qu’elle
procédera à la fixation de la somme qu’il convient d’allouer
54 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

au Gouvernement allemand, conformément aux principes de
droit qui ont été résumés ci-dessus.

x

Il convient de constater que l’usine de Chorzéw, à évaluer
par les experts, comprend aussi l’usine chimique.

Le Gouvernement polonais, à côté des arguments qui, dans
son opinion,‘ auraient pour effet de démontrer que l’exploita-
tion de ladite usine n’aurait pu être profitable — arguments
qu’il appartiéndra aux experts d’apprécier —, a fait valoir que
Vexploitation dépendait d’une autorisation spéciale, et que les
autorités polonaises étaient en droit de la refuser. Mais la Cour
est d’avis que cette thése n’est pas fondée.

L’autorisation visée semble étre celle dont il est question
dans le paragraphe 18 de la loi prussienne de 1861, aux
termes duquel, sauf dispositions contraires d’un traité internatio-
nal, les personnes morales étrangères ne peuvent exercer une
industrie sans l'autorisation du Gouvernement. Or, dans le cas
dont il s’agit, il est certain que la Convention de Genève
constitue bien le traité international qui, garantissant aux
entreprises industrielles la continuation de leur activité, exclut
toute nécessité de l’autorisation spéciale requise par la loi de
1861.

Le fait que l'usine chimique non seulement ne fonctionnait
pas, mais encore n’était pas même achevée lors du transfert du
territoire à la Pologne, ne saurait entrer en ligne de compte ;
en effet, l’industrie chimique de toute espèce était expressé-
ment mentionnée dans les statuts de l’Oberschlesische comme
un des buts de l’activité de cette Société, et les sections et
installations de l'usine chimique, d’ailleurs étroitement liées
aux sections et installations où était produite la chaux azotée,
avaient été déjà prévues et mentionnées dans le contrat de
construction et d’exploitation du 5 mars 1915; de la sorte,
Ventrée en fonctionnement de l'usine n’était que le développe-
ment normal et prévu de l’activité industrielle que l’Oberschle-
sische avait le droit d’exercer en Haute-Silésie polonaise.
55 [ARRÊT N° 13. — USINE DE CHORZOW (FOND)

. *%
* *

De Vavis de la Cour, la valeur envisagée par les questions
formulées ci-dessus suffira pour lui permettre de fixer, en
connaissance de cause, le montant de l'indemnité à laquelle a
droit le Gouvernement allemand, en prenant comme mesure
les dommages subis par les deux Sociétés dans l’entreprise de.
Chorzéw. |

Tl est vrai que le Gouvernement allemand a fait valoir à
plusieurs reprises, au cours de la procédure écrite et orale,
qu’une indemnisation équitable du dommage éprouvé par la
Bayerische ne saurait se borner au montant de la valeur de
ce qu’on a appelé les «droits contractuels », savoir, la rémuné-
ration stipulée dans les contrats entre le Reich ou l’Oberschle-
sische- et ladite Société, pour la mise à disposition de ses
brevets, licences, expériences, etc., ainsi que pour la direction
et l’organisation de la vente des produits finis. La raison en
-serait que cette rémunération, acceptée en vue des rapports
particuliers qui liaient les Parties, ne correspondrait guère à
la rémunération équitable à laquelle la Bayerische aurait pu,
pour les mêmes prestations, prétendre d’un tiers quelconque,
comme le Gouvernement polonais. C’est en partant de ce point
de vue que le Gouvernement allemand a proposé de prendre
pour base de l'évaluation du dommage souffert par la Baye-
rische, un contrat de licence, qui serait supposé conclu entre
un tiers et ladite Société, dans des conditions normales et
équitables. |

Le point de vue auquel s’est placée la Cour en posant aux
experts les questions indiquées ci-dessus, donne cependant
satisfaction à la thèse du Gouvernement allemand pour autant
qu'elle est justifiée. Car, si la Bayerische avait demandé une
redevance plus élevée ou des paiements supplémentaires en sa
faveur, ou bien si elle avait stipulé d’autres conditions à son
profit, la valeur de son apport pour l’Oberschlesische en serait
diminuée dans la méme mesure, ce qui prouve que la relation
entre prestation et contre-prestation n’entre pas en ligne de
compte pour la valeur de l’entreprise dans son ensemble. Si la
Bayerische avait eu, non seulement la direction, mais aussi la
propriété de l’entreprise, cette valeur serait encore la même;
56 ARRÊT N° I3. — USINE DE CHORZOW (FOND)

en effet, tous les éléments qui constituent l’entreprise — l'usine
avec ses accessoires, d’une part, l’apport incorporel ‘et autre de
la Bayerische, d'autre part — sont indépendants des avantages
qu'aux termes de ses contrats chacune des deux Sociétés peut
retirer de l’entreprise.

Pour cette raison, la différence qui pourrait exister entre les
conditions stipulées dans les contrats de 1915, 1919 et 1920 et
celles d’un supposé contrat de licence avec un tiers, est sans
importance pour l'évaluation du dommage.

*#
* *

Il ne reste alors qu’à examiner si, contormément à la réserve
faite ci-dessus, la Bayerische a subi, par suite de la déposses-
sion, des dommages autres que ceux qu’a subis l’entreprise et
qui pourraient entrer en ligne de compte aux fins de l’indemni-
sation demandée par le Gouvernement allemand.

Bien que la position prise à cet égard par ledit Gouvernement
ne lui semble pas claire, la Cour peut constater qu'il n’a pas
manqué d’appeler l'attention sur certaines circonstances qui
seraient de nature à démontrer l'existence de dommages de
cet ordre. La possibilité d’une concurrence nuisible aux usines
de la Bayerische par une tierce personne qui, moyennant. un
fait illicite, se serait procurée la connaissance et l’utilisation
des procédés de fabrication de cette Société, est certainement
la circonstance la plus importante et la plus facile à saisir
dans cet ordre d'idées.

La Cour doit cependant observer qu’elle ne se trouve pas en
possession d’éléments permettant de déterminer l'existence et:
l'étendue du dommage qui résulterait de la concurrence que
l’usine de Chorzéw aurait faite aux usines de la Bayerische ;
la Cour ne saurait pas même dire, en connaissance de cause,
si l’on a employé et si l’on emploie encore à Chorzéw les
méthodes de la Bayerische, ni si les produits de cette usine
se trouvent sur les marchés. où la Bayerische vend ou pourrait
vendre les produits de ses usines. Dans ces conditions, la Cour
ne peut que constater le fait que le dommage qui aurait
résulté de la concurrence est insuffisamment établi.
57 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

Il rentrerait en outre dans la catégorie des dommages possi-
bles mais éventuels et indéfinis dont, conformément à la juris-
prudence arbitrale, il n’y a pas lieu de-tenir compte.

Ti en est de même, à plus forte raison, du dommage qui
pourrait résulter du fait que la Bayerische a vu restreindre le
champ où elle peut faire des expériences, perfectionner ses pro-
cédés et en trouver des nouveaux, ainsi que du dommage qui
pourrait résulter du fait qu’elle n’est plus à même de faire sen-
tir son influence sur le marché dans la mesure où elle aurait pu
le faire si elle était restée à la direction de l'usine de Chorzéw.

La Cour ayant écarté, faute de preuves suffisantes, les dom-
mages que la Bayerische aurait subis hors de l’entreprise, il
n’est pas nécessaire d'examiner si les intérêts dont il s’agit
seraient protégés par les articles 6 à 22 de la Convention de
Genève.

*
* *

En plus de Vindemnité en argent au bénéfice de la Baye-
rische, le Gouvernement allemand demande à la Cour de dire
et juger :

«que, jusqu'au 30 juin 1931, aucune exportation de chaux
azotée et de nitrate d’ammoniaque n’aura lieu en Allemagne,
dans les Etats-Unis d'Amérique, en France et en Italie;

subsidiairement, que le Gouvernement polonais est obligé de
cesser l’exploitation de l’usine, respectivement des installations
chimiques pour produire le nitrate d’ammoniaque, etc.»

Au sujet de ces conclusions, il convient de constater, tout
d’abord, qu’elles ne sauraient viser le dommage qui s’est déjà
produit, mais uniquement celui que pourrait souffrir la Baye-
rische à l’avenir.

Si la défense d'exportation a pour objet le dommage résul-
tant de la concurrence que l’usine de Chorzéw serait à même
de faire aux usines de la Bayerische, elle doit étre écartée sans
autre, en vertu du résultat auquel la Cour est arrivée ci-des-
sus. Aux raisons sur lesquelles se fondait ce résultat s’ajoute,
en ce qui concerne la défense d’exportation, que la Partie
demanderesse n’a fourni aucun renseignement qui permette a
58 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

la Cour d'admettre le bien-fondé de la conclusion allemande
relativément à la désignation de certains pays dans lesquels
aucune exportation ne devrait avoir lieu, et à une durée
déterminée de cette défense.

I convient encore d'observer que si la défense avait pour
but de protéger les droits de propriété industrielle de la
Bayerische et d’exclure le dommage que celle-ci pourrait éprouver
par l'usage de ces droits par la Pologne en contradiction avec
des licences accordées par la Bayerische à d’autres personnes
ou sociétés, le Gouvernement allemand aurait dû fournir des
renseignements précis en ce qui concerne l'existence et la
durée des brevets. et licences en question. Mais, malgré les
demandes expresses formulées 4 ce sujet par le Gouvernement
polonais, le Gouvernement allemand n’en a pas présenté. Cela
sexplique, d’ailleurs, par le fait que le Gouvernement alle-
mand ne paraît pas vouloir fonder sur l’existence de ces bre-
vets et licences sa demande visant une défense d’exportation.

Par contre, la demande du Gouvernement allemand semble
envisager la défense d'exportation sous la forme d’une clause qui
aurait dû se trouver dans un contrat de licence juste et équitable,
conclu entre la Bayerische et une tierce personne quelconque ;
à ce sujet, il y a lieu de faire les observations suivantes :

Le simple fait d’exclure de tel ou tel marché les produits
d’une entreprise déterminée ne saurait évidemment en lui-
même être dans l'intérêt ni de cette entreprise, ni, en tant que
telles, des personnes qui y sont intéressées. Si la Bayerische —
qui, tout en participant avec l’Oberschlesische dans l’entre-
prise de Chorzéw, constitue une entreprise absolument distincte
de celle de Chorzéw et pouvant même avoir des intérêts
contraires, dans une certaine mesure, à ceux de Chorzéw —
limitait par une clause contractuelle les débouchés de l’usine
en sa faveur, il s’ensuivrait que les bénéfices qu’elle retirerait
de sa participation à l’entreprise de Chorzéw se trouveraient
éventuellement diminués dans une mesure correspondante. La
Cour ayant, comme il est dit plus haut, adopté pour le calcul
de l'indemnité à allouer. au Gouvernement allemand une
méthode suivant laquelle cette indemnité comprendra la valeur
globale de l’entreprise, il s'ensuit que les bénéfices de la Baye-
rische seront évalués sans déduction des avantages qui pour-
raient résulter pour elle d’une clause limitant la faculté d’ex-

‘
59 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

portation. La défense d'exportation demandée par le Gouverne-
ment allemand ne saurait donc être accordée sous peine dé
donner deux fois la même indemnité.

Dès lors, la Cour n’a pas besoin de s’occuper de la question
de savoir si une telle défense, tout en étant usitée dans les
contrats entre particuliers, pourrait faire l’objet d’une injonction
adressée par la Cour à un gouvernement, même si ce gouver-
nement, en tant que fisc, exploitait l'usine dont les exporta-
tions devraient être limitées, ni si la défense demandée serait
équitable et appropriée dans les circonstances.

Pour ce qui est de la défense d'exploitation, subsidiaire-
ment demandée par le Gouvernement allemand, il y a lieu
d'ajouter qu’elle ne semble guère compatible avec l'allocation
d’une indemnité représentant la valeur actuelle de l’entreprise,
car, lorsqu’aura été versée cette indemnité qui comprendra les
chances d'avenir et sera constituée par une somme d'argent
portant intérêts, le Gouvernement polonais aura acquis le droit
de continuer l'exploitation de l’entreprise telle qu'elle aura
été évaluée, d'autant plus qu’il y a accord entre les Parties
pour reconnaître que l'usine doit rester entre les mains du
Gouvernement polonais. Cet accord ne saurait être interprété
dans. ce sens que l'usine devrait rester une usine morte ou
être adaptée à une destination différente, si la réparation
envisagée ne comprenait pas, en dehors d’une indemnité pécu-
niaire, la défense d'exportation demandée. Il est d’ailleurs fort
douteux que, abstraction faite de toute autre considération,
une défense d'exploitation soit admissible sous l'empire de la
Convention de Genève, laquelle a pour but d'assurer le main-
tien des entreprises industrielles, et qui, à cet effet, en permet
même exceptionnellement l’expropriation (article 7).

IV.

La Cour estime préférable de ne pas examiner dés mainte-
nant les conclusions des Parties concernant certaines conditions
et modalités du paiement de l'indemnité a allouer, qui sont
étroitement liées, soit au montant de la somme à payer, soi
aux circonstances qui pourront exister au moment où le
paiement devra être fait. Il en est ainsi notamment de la

conclusion allemande n° 4 a) — 6) — ec) et des conclusions
60 ARRÊT N° 13. — USINE DE CHORZÔW (FOND)

polonaises A 3 et BI c), sur lesquelles, partant, la Cour se
réserve de statuer dans l’arrêt qui fixera l’indemnité.

Tl_est, par contre, possible et convenable de trancher dès à
présent la question dite de la compensation, à laquelle ont
trait respectivement la conclusion n° 4 d) de la Partie deman-
deresse et la conclusion C de la Partie défenderesse.

La demande du Gouvernement allemand à cet égard a pris
finalement la forme suivante ::

«Dire et juger, que le Gouvernement polonais n'est pas
autorisé à compenser contre la créance susdite du Gouverne-
ment: allemand d’être indemnisé, sa créance. résultant des assu-
rances sociales en Haute-Silésie; qu’il ne peut se prévaloir
d'aucune autre compensation contre ladite créance d’indemnité ;

subsidiairement, qu’une compensation n'est autorisée que
lorsque le Gouvernement polonais invoque à cette fin une créance
reconnue par le Gouvernement allemand ou constatée par un
arrêt rendu entre les deux Gouvernements. »

Quant au Gouvernement polonais, il s’est borné à demander
le rejet de. la susdite conclusion.

Si l’on prend la conclusion allemande au pied de la lettre, on
peut croire qu'elle vise en premier lieu à exclure un cas de
compensation .concret, savoir la compensation qui résulterait
de la créance que le Gouvernement polonais prétend avoir en
vertu des assurances sociales en Haute-Silésie, et qui fut cause
de l’échec des négociations entre les deux Gouvernements à la
suite de l’Arrét n° 7. Mais, si l’on examine la conclusion à la
lumière des observations contenues dans le Mémoire et surtout
dans la Réplique, il est facile de constater que la créance
résultant des assurances sociales en Haute-Silésie n’est visée
qu'à titre d’exemple. En réalité, le Gouvernement allemand
demande à la Cour une décision de principe, dont l'effet serait,
soit d’exclure toute compensation de la créance résultant du
futur arrét de la Cour, soit, subsidiairement, de n’admettre
pareille compensation que dans des circonstances déterminées.

Quant au Gouvernement polonais, s’il se borne, comme on
Va vu plus haut, à demander dans sa. conclusion Ie rejet de la
conclusion allemande, il résulte avec certitude des motifs à
61 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

l'appui de sa demande qu’à son avis, ladite conclusion allemande
est à la fois prématurée et inadmissible et que, par consé-
quent, la Cour n’a pas le pouvoir de s’en occuper.

Dès lors, la question de la compétence de la Cour se trouve
posée. Un accord des Parties pour soumettre à la Cour la
question dite de la compensation étant exclu, il convient d’exa-
miner avant tout si la Cour est compétente pour statuer sur
la conclusion allemande n° 4 d) en vertu d’un autre titre qui,
en l’espèce, ne saurait être que l’article 23 de la Convention de
Genève.

Il est évident que la question de savoir si le droit inter-
national admet la compensation des créances, et, dans l’affir-
mative, quelles sont les conditions dans lesquelles la compen-
sation est admise, est, comme telle, en dehors de la compétence
que la Cour puise dans ledit article. Mais le Gouvernement
allemand prétend que la question posée par lui ne concerne
qu'une modalité du paiement que le Gouvernement polonais
devra faire, et que, de ce chef, elle constitue une divergence
d'opinions comprise dans la clause compromissoire de l’article.

La Cour croit devoir interpréter cette thèse dans le sens que
l'exclusion de la compensation est demandée dans le but
d'assurer, en l'espèce, l’effectivité et l’efficacité de la réparation.

On peut admettre, comme la Cour l’a dit dans son Arrêt
n° 8, que la compétence pour statuer sur la réparation, due à
raison de la violation d’une convention internationale, implique
la compétence pour statuer sur les formes et modalités de la
réparation. Si la réparation consiste dans le paiement d’une
somme d’argent, la Cour peut donc fixer les modalités de ce
paiement. C’est pourquoi elle peut bien déterminer à qui le
paiement doit être fait, dans quel endroit, et à quel moment ;
si le paiement doit être. intégral ou peut avoir lieu par
tranches ; qui doit en supporter les frais, etc. Il s’agit alors de
l'application au cas d’espéce des règles générales relatives aux
paiements, et la compétence de la Cour découle tout naturelle-
ment de sa compétence pour allouer une indemnité en argent.

Mais on étendrait d’une manière injustifiée la portée de ce
principe si on l’entendait dans le sens que la Cour pourrait
connaître de n’importe quelle question de droit international,
62 ARRÊT N° I3. — USINE DE. CHORZOW (FOND)

même tout à fait étrangère à la convention dont il s’agit, pour
le seul motif que la manière dont cette question est résolue
peut avoir une influence sur l'efficacité de la réparation deman-
dée. Pareille thèse ne semble guère conciliable avec les prin-
cipes qui sont à la base de la compétence de la Cour, com-
pétence limitée aux cas spécialement prévus dans les traités et
conventions en vigueur.

Le point de vue du Gouvernement allemand est cependant
que le pouvoir pour la Cour de statuer sur l'exclusion
de la compensation découlerait du pouvoir qu’elle a d’assurer
l'efficacité de la réparation. Or, il semble clair que cette
thèse ne peut se référer qu’à une exception de compensation
._ opposée au bénéficiaire par le débiteur, et qui serait de nature
à dénuer la réparation de son efficacité. Tel sérait notamment
le cas si la créance opposée à la créance de réparation était
contestée et devait donner lieu à un procès qui aurait en tout
cas pour effet de retarder l'entrée en possession par l'intéressé
de l'indemnité qui lui a été reconnue. Au contraire, si à la
créance de réparation était opposée une créance liquide et non
contestée, on ne voit pas pourquoi une exception de compen-
sation fondée sur cette demande affecterait nécessairement
l'efficacité de la réparation. Il s'ensuit que la compétence de
la Cour, fondée sur l'article 23 de la Convention de Genève,
ne pourrait en tout cas être invoquée qu'à l'égard d’une excep-
tion soulevée par la Partie défenderesse.

Or, il est constant que la Pologne n’a soulévé aucune excep-
tion de compensation ayant trait à telle ou telle créance déter-
minée qu’elle prétendrait avoir envers le Gouvernement alle-
mand. .

Il est vrai que, dans les négociations qui suivirent l’Arrêt
n° 7, la Pologne avait avancé la prétention de compenser une
partie de l'indemnité qu'elle se serait obligée de verser au
Gouvernement allemand contre sa prétendue créance résultant
des assurances sociales en Haute-Silésie. Mais la Cour a déjà
eu l’occasion de constater qu'elle ne. saurait faire état des
déclarations, admissions ou propositions qu'ont pu faire les
Parties au cours de négociations directes qui ont eu lieu entre

x

elles. Rien, d’ailleurs, n'autorise la Cour à penser que le Gou-

vernement: polonais voudrait faire valoir, à l'encontre d’un
arrêt de la Cour, des prétentions qu'il a cru pouvoir avancer,
63 ARRÊT N° 13. — USINE DE CHORZOW. (FOND) —

au cours d’une négociation amiable destinée, dans l'intention
des Parties, à aboutir à une transaction. La Cour doit aussi
rappeler à ce propos ce qu'elle a déjà dit dans son Arrêt n° 1,
savoir qu'elle ne peut ni ne doit envisager l’éventualité que
l'arrêt resterait inexécuté après l'expiration du délai fixé pour
son exécution.

Dans ces conditions, la Cour doit s’abstenir de statuer sur
les conclusions dont il s’agit.

PAR CES MOTIFS,
La Cour,

statuant contradictoirement,
par neuf voix contre trois,

I) décide et juge que, en raison de l'attitude prise par le
Gouvernement polonais vis-à-vis des Sociétés anonymes Ober-
schlesische Stickstoffwerke et Bayerische Stickstoffwerke et
constatée par la Cour comme n’étant pas conforme aux dis-
positions des articles 6 et suivants de la Convention de Genève,
le Gouvernement polonais est tenu de payer, 4 titre de répara-
tion, au Gouvernement allemand une indemnité correspondant
au préjudice subi par lesdites Sociétés du chef de ladite atti-
tude ;

2) rejette les exceptions du Gouvernement polonais, tendant
à exclure de Vindemnité à payer tout montant correspondant
à tout ou partie du dommage subi par les Oberschlesische Stick-
stoffwerke, et fondées soit sur le jugement rendu par le Tri-
bunal de Katowice, le 12 novembre 1927, soit sur l’article 256
du Traité de Versailles ;

3) rejette la conclusion formulée par le Gouvernement polo-
nais tendant à ce que le Gouvernement allemand, en premier
lieu, livre au Gouvernement polonais la totalité des actions
de la Société anonyme Oberschlesische Stickstoffwerke, de

la valeur nominale de 110.000.000 de marks, dont le Gouverne-
64 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

ment allemand dispose en vertu du contrat en date du 24 dé-
cembre. I9I9 ;

4) rejette la conclusion formulée subsidiairement par le
Gouvernement polonais tendant à faire surseoir provisoire-
ment sur la demande en indemnité pour ce qui concerne la
Société Oberschlesische Stickstoffwerke :

5) rejette les conclusions du Gouvernement allemand tendant
à ce qu'il soit dit et jugé que, jusqu’au 30 juin 1931, aucune
exportation de chaux azotée et de nitrate d’ammoniaque n’aura
lieu en Allemagne, dans les États-Unis d'Amérique, en France
et en Italie; et, subsidiairement, que le Gouvernement polonais
est obligé de cesser l'exploitation de l’usine de Chorzdéw, respec-
tivement, des installations chimiques pour produire le nitrate
d’ammoniaque, etc. ; oe ,

6) décide et juge qu'il n’y a pas lieu de statuer sur les
conclusions formulées par le Gouvernement allemand et tendant
à ce qu’il soit dit et jugé que le Gouvernement polonais n’est
pas autorisé à compenser contre la créance susdite du Gouver-
nement allemand d’être indemnisé sa créance résultant des
assurances sociales en Haute-Silésie ; qu'il ne peut se prévaloir
d'aucune autre compensation contre ladite créance d’indemnité,
et, subsidiairement, qu’une compensation n’est autorisée que
lorsque le Gouvernement polonais invoque à cette fin une
créance reconnue par le Gouvernement allemand ou constatée
par un arrêt rendu entre les deux Gouvernements ;

7). décide et juge que l'indemnité à payer par le Gouverne-
ment polonais au Gouvernement allemand sera fixée à une
somme globale ;

8) se réserve de déterminer, dans un futur arrêt, le montant
de ladite indemnité, après avoir reçu le rapport des experts
qu’elle nommera pour éclairer sa religion sur les questions
formulées dans le présent arrêt et après avoir entendu les Par-
ties au sujet de ce rapport ;

9).réserve également, pour ce futur arrêt, les conditions et
modalités du paiement de l'indemnité en ce qui concerne les
points qui ne sont pas tranchés par le présent arrêt.
65 ARRÊT N° 13. — USINE DE CHORZOW (FOND)

Le présent arrêt ayant été rédigé en français et en anglais,
c’est le texte français qui fait foi. | ‘

Fait au Palais de la Paix, à La Haye, le treize septembre
mil neuf cent vingt-huit, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront
transmis aux agents des Gouvernements des Puissances requé-
rante et défenderesse respectivement.

Le Président :
(Signé) D. ANZILOTTI.

Le Greffier-adjoint :

(Signé) PAUL RUEGGER.

M. de Bustamante, juge, déclare ne pouvoir se rallier a
Varrét rendu par la Cour, en ce qui concerne le n° 8 du dis-
positif, en ce sens qu’il est d’avis que les questions indiquées
sous les numéros I B et II dans l’arrét ne devraient pas être
posées aux experts.

M. Altamira, juge, déclare ne pouvoir se rallier à l’arrét rendu
par la Cour en ce qui concerne le n° 6 du dispositif.

M. Rabel, juge national, désire ajouter à l'arrêt les observa-
tions qui suivent.

Lord Finlay, juge, et M. Ehrlich, juge national, déclarant
ne pouvoir se rallier à l’arrêt rendu par la Cour et se préva-
lant du droit que leur confère l’article 57 du Statut, ont joint
audit arrêt les exposés suivants de leur opinion individuelle.

M. Nyholm, juge, ne pouvant se rallier au résultat de l’arrêt,

désire y ajouter les observations suivantes.

(Paraphé) D. A.
(Paraphé) P. R.
